Exhibit 10.1
PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS
BY AND BETWEEN
SPT-SWRC, LLC,
a Delaware limited liability company
as
“Seller”
and
KHALDA DEVELOPMENT, INC.,
a California corporation
as
“Buyer”

 



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
AND ESCROW INSTRUCTIONS
          THIS PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS (this
“Agreement”) is made as of February 27, 2009 (the “Effective Date”), by and
between SPT-SWRC, LLC, a Delaware limited liability company (“Seller”), and
KHALDA DEVELOPMENT, INC., a California corporation (“Buyer”).
ARTICLE I.
PURCHASE AND SALE
     Section 1.1 Agreement of Purchase and Sale. Subject to the terms and
conditions hereinafter set forth, Seller agrees to sell and convey to Buyer, and
Buyer agrees to purchase from Seller, the following:
          (a) those certain parcels of land situated in Riverside County,
California, commonly known as a portion of Winchester Ranch and more
particularly described in Exhibit A attached hereto and made a part hereof (the
property described in clause (a) of this Section 1.1 being herein referred to
collectively as the “Land”);
          (b) any buildings, structures, fixtures and other improvements affixed
to or located on the Land (the property described in clause (b) of this
Section 1.1 being herein referred to collectively as the “Improvements”); and
          (c) any and all of Seller’s right, title and interest in and to
(i) all assignable contracts and agreements (collectively, the “Assigned
Agreements”) listed and described on Exhibit B attached hereto and made a part
hereof, (ii) all permits, licenses, approvals, entitlements and authorizations
issued by any governmental authority in connection with the Property, and
(iii) any prepaid credits, deposits and prepaid fees with respect to the
Property, except as otherwise provided in Article XIII below (the property
described in clause (c) of this Section 1.1 being sometimes herein referred to
collectively as the “Intangibles”).
     Section 1.2 Property Defined. The Land and the Improvements are hereinafter
sometimes referred to collectively as the “Real Property”. The Land, the
Improvements and the Intangibles are hereinafter sometimes referred to
collectively as the “Property”.
     Section 1.3 Purchase Price. Seller is to sell and Buyer is to purchase the
Property for the amount of Five Million Dollars ($5,000,000.00) (the “Purchase
Price”).
     Section 1.4 Payment of Purchase Price. The Purchase Price shall be payable
in full through Escrow at Closing in cash by wire transfer of immediately
available funds to a bank account designated by Seller in writing to Buyer prior
to the Closing. Not less than one (1) business day prior to the Closing, Buyer
shall deposit with the Escrow Holder (as defined in Section 1.5 below), in cash
or immediately available funds, the full amount of the Purchase Price, as
increased or decreased by pro-rations and adjustments as herein provided, minus
the

 



--------------------------------------------------------------------------------



 



amount of the Deposit (as defined in Section 1.5 below) previously deposited by
Buyer with Escrow Holder and any interest earned on the Deposit while held in
Escrow.
     Section 1.5 Deposit. Upon execution of this Agreement, Buyer shall deposit
with First American Title Insurance Company (“Escrow Holder”), having its office
at 5 First American Way, Santa Ana, California 92707, Attention: Jeanne Gould, a
fully executed original of this Agreement and Buyer shall concurrently deliver
to Escrow Holder the sum of One Hundred Thousand Dollars ($100,000.00) (the
“First Deposit”) in good funds either by certified bank or cashier’s check or by
federal wire transfer. Escrow Holder shall hold the First Deposit in an
interest-bearing account of a federally insured bank or savings and loan
association acceptable to Buyer. The Deposit and all interest accrued on the
First Deposit while held by Escrow Holder shall be credited to the Purchase
Price upon the close of Escrow. Except as otherwise specifically provided in
Section 2.3 and Section 7.2 below, and Article VIII hereof, if Buyer delivers to
Escrow Holder, prior to the expiration of the Contingency Period (hereinafter
defined), a Second Deposit in the sum of Four Hundred Thousand Dollars
($400,000.00) (the “Second Deposit”) in good funds either by certified bank or
cashier’s check or by federal wire transfer, together with a unqualified written
approval of the contingencies set forth in Section 3.1 below, together with
instructions to immediately release to Seller the First Deposit and the Second
Deposit (together, the “Deposit”), then the Deposit and the accrued interest on
the First Deposit shall be nonrefundable to Buyer, absent a material default by
Seller under this Agreement. Upon receipt of the Second Deposit and Buyer’s
release instructions, Escrow Holder shall immediately release the full Deposit
to Seller. If Buyer does not timely deposit the Second Deposit with instructions
to immediately release the same, and provide concurrent written notification to
Escrow Holder and to Seller that Buyer has approved the Property, then Buyer
shall be deemed to have disapproved the Property, the Initial Deposit shall be
returned to Buyer, and this Agreement shall terminate.
     Section 1.6 Deposit as Liquidated Damages. AFTER THE EXPIRATION OF THE
CONTINGENCY PERIOD, THE DEPOSIT (AND ALL INTEREST EARNED FROM THE INVESTMENT OF
THE INITIAL DEPOSIT WHILE HELD BY ESCROW HOLDER) SHALL BE RETAINED BY SELLER AS
LIQUIDATED DAMAGES IN THE EVENT THE SALE OF THE PROPERTY AS CONTEMPLATED
HEREUNDER IS NOT CONSUMMATED AS A RESULT OF BUYER’S DEFAULT. THE PARTIES
ACKNOWLEDGE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT THAT THE SALE IS NOT SO
CONSUMMATED WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE.
THEREFORE, BY SEPARATELY EXECUTING THIS SECTION 1.6 BELOW, THE PARTIES
ACKNOWLEDGE THAT THE DEPOSIT (AND ALL INTEREST EARNED FROM THE INVESTMENT
THEREOF WHILE HELD BY ESCROW HOLDER) HAS BEEN AGREED UPON, AFTER NEGOTIATION, AS
THE PARTIES’ REASONABLE ESTIMATE OF SELLER’S DAMAGES AND NOT A PENALTY, AND
SHALL BE SELLER’S SOLE AND EXCLUSIVE REMEDY AGAINST BUYER ARISING FROM A FAILURE
OF THE SALE TO CLOSE DUE TO BUYER’S DEFAULT AND SELLER HEREBY WAIVES ALL OTHER
CLAIMS FOR DAMAGES OR RELIEF AT LAW OR IN EQUITY (INCLUDING, WITHOUT LIMITATION,
ANY RIGHTS TO SPECIFIC PERFORMANCE THAT SELLER MAY HAVE AND SELLER SPECIFICALLY
WAIVES THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTIONS 1680 AND 3389, WITH
RESPECT TO SELLER’S REMEDIES AGAINST BUYER ARISING FROM A FAILURE OF THE SALE TO
CLOSE

Page 2



--------------------------------------------------------------------------------



 



DUE TO BUYER’S DEFAULT). IN ADDITION, BUYER SHALL PAY ALL TITLE, SURVEY AND
ESCROW CANCELLATION CHARGES. NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL
THIS SECTION 1.6 LIMIT THE DAMAGES RECOVERABLE BY EITHER PARTY AGAINST THE OTHER
PARTY DUE TO THE OTHER PARTY’S OBLIGATION TO INDEMNIFY SUCH PARTY IN ACCORDANCE
WITH THIS AGREEMENT. BY THEIR SEPARATELY EXECUTING THIS SECTION 1.6 BELOW, BUYER
AND SELLER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTOOD THE ABOVE PROVISION
COVERING LIQUIDATED DAMAGES, AND THAT EACH PARTY WAS REPRESENTED BY COUNSEL WHO
EXPLAINED THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION AT THE TIME THIS
AGREEMENT WAS EXECUTED.

         
/s/ KML
   
/s/ TM
  Buyer     Seller  

     Section 1.7 Escrow Holder. Escrow Holder’s General Provisions are attached
hereto as Exhibit C and made a part hereof.
ARTICLE II.
TITLE AND SURVEY
     Section 2.1 Review of Title Documents. (a) First American Title Insurance
Company, (the “Title Company”) shall deliver to Buyer, within two (2) business
days after the Effective Date, a preliminary title report for the Land (the
“Preliminary Report”), together with copies of all underlying documents. Buyer
shall have until February 27, 2009 (the “Title Review Period”) within which to
object in writing to Seller and Escrow Holder as to any matters affecting title
shown on the Preliminary Report or that would be disclosed by an inspection of
the Property (the “Objections”), it being agreed that the Purchase Price is
based upon free and clear title subject to the following (the “Permitted Title
Exceptions”):
               (i) All matters of record described in the Preliminary Report or
any amendment or supplement thereto approved by Buyer in writing in Buyer’s sole
discretion;
               (ii) All instruments that are required to be recorded in the
official records of the County prior to the Grant Deed pursuant to this
Agreement;
               (iii) The usual printed exclusions, exceptions, conditions and
stipulations contained in an ALTA standard or extended owner’s policy of title
insurance;
               (iv) Any matters that would be disclosed by a proper inspection
or survey of the Property;
               (v) The lien of the Performance Trust Deed and the Replacement
ROFR (as such terms are defined in Article XI below); and

Page 3



--------------------------------------------------------------------------------



 



               (vi) Such other matters resulting from Buyer’s actions.
          (b) Deemed Disapproval. Notwithstanding the foregoing, Buyer’s failure
to provide any written Objections to the matters affecting title shown on the
Preliminary Report prior to the expiration of the Title Review Period shall not
be deemed Buyer’s approval of the matters described as title exceptions in the
Preliminary Report, and only upon Buyer’s delivery of a written notice to Seller
and to Escrow Holder expressly approving the Preliminary Report shall Buyer have
been deemed to have approved the Preliminary Report.
          (c) Curing of Title Objections. If the Objections are made within the
Title Review Period, Seller shall have two business (2) days after receipt of
the Objections in which to cure or attempt to cure Objections by Buyer to
matters reflected in the Preliminary Report; provided, however, that except as
provided in Section 2.1(e) below, Seller shall have no obligation to cure the
same or to expend funds in connection therewith. If Seller, despite such
attempt, should be unable or advise Buyer in writing that it is unwilling to
cure the Objections within such time period, Buyer, in its sole discretion,
within two (2) business days after receipt of written notice from Seller (or the
expiration of Seller’s five business day cure period), may elect to:
               (i) Waive in writing, without qualification, the curing of those
Objections that Seller shall have been unable (or unwilling) to cure. Buyer’s
failure to give such a written waiver in writing shall be deemed an election by
Buyer to not waive such uncured Objections; or
               (ii) Terminate this Agreement by written notice to Seller and
Escrow Holder.
If Buyer neither expressly waives the curing of Objections made, nor expressly
provides written notice of Buyer’s decision to terminate this Agreement prior to
the expiration of the Title Review Period, Buyer shall be deemed to have
disapproved the Preliminary Report.
          (d) Amended Preliminary Report. In the event that after delivery of
the Preliminary Report by Escrow Agent to Buyer, Escrow Agent issues an amended
or supplemental Preliminary Report with respect to the Property, Escrow Agent
shall promptly deliver to Buyer and Seller such amended or supplemental
Preliminary Report, together with the best available copies of all instruments
referred to therein and not previously furnished to Buyer. Buyer shall have two
(2) business days from Buyer’s receipt of any amended or supplemental
Preliminary Report (but in no event later than the scheduled Closing Date) in
which to notify Seller, in writing, of any Objections Buyer may have to any item
set forth in any amended or supplemental Preliminary Report, unless such item
was previously approved or waived by Buyer or was created by Buyer. If Buyer
does not notify Seller in writing of any Objections within the time specified
above, Buyer shall be deemed to have disapproved all matters described as title
exceptions in the amended or supplemental Preliminary Report. If the Objections
pursuant to this subsection are made within the time specified, Seller shall
have until the Close of Escrow (provided, however, that Seller shall have no
obligation to cure the same or to expend funds in connection therewith, except
as required under Section 2.1(e) below). If Seller, despite such attempt, should
be unable (or advises Buyer in writing that it is unwilling) to cure the
Objections

Page 4



--------------------------------------------------------------------------------



 



within such period of time, Buyer shall have two (2) business days after written
notice thereof from Seller (but in no event later than the scheduled Closing
Date) to waive in writing the curing of the Objections which Seller shall have
been unable or unwilling to cure by written notice to Seller and Escrow Agent.
Buyer’s failure to timely give such a written waiver shall be deemed an election
by Buyer to terminate this Agreement. The Close of Escrow shall be extended as
necessary, but not longer than five (5) business days, to permit the occurrence
of the foregoing notices, responses and cure efforts.
          (e) Further Encumbrances. Notwithstanding anything to the contrary
contained above, on or before the Closing Date, Seller shall remove any mortgage
liens, deed of trust liens and security agreements constituting a lien or
security interest against the Property as of the Opening of Escrow, if any.
After the Opening of Escrow Seller shall not permit any voluntary liens to
encumber the Property, or enter into any agreement or Preliminary Report, which
would be binding upon the Property or the owner thereof following the Close of
Escrow, and Buyer shall not be required to make an Objection to any such
matters.
     Section 2.2 Conveyance of Title. At Closing, Seller shall convey the Real
Property to Buyer by execution and delivery of a Deed (as defined in
Section 4.2(a) hereof). As a condition to Closing, the Title Company shall be
prepared to issue a CLTA Standard Coverage Owner’s Policy of Title Insurance
(the “Title Policy”) covering the Real Property, in the full amount of the
Purchase Price, subject only to the Permitted Exceptions; provided, however,
that Buyer may elect to obtain an ALTA Extended Coverage Owner’s Policy of Title
Insurance provided that Buyer pays any excess expense (as contemplated by
Section 4.5 below) and timely provides any required survey or other documents.
Buyer’s performance under this Agreement shall not be excused if Buyer is unable
to timely obtain such extended title coverage.
     Section 2.3 Rights Upon Termination. If this Agreement is terminated
pursuant to Section 2.1, 2.2, 3.3, 4.1 or 12.1 or Article VIII, then (i) the
Deposit shall be returned to Buyer, (ii) all instruments in Escrow shall be
returned to the party depositing the same, (iii) Buyer shall return to Seller
all items previously delivered by Seller to Buyer and deliver to Seller copies
of any reports received by Buyer relating to any inspection of the Property in
accordance with Section 3.1, (iv) Buyer and Seller shall each pay one-half (1/2)
of all Escrow and title cancellation charges, and (v) neither party shall have
any further rights, obligations or liabilities whatsoever to the other party
concerning the Property by reason of this Agreement, except for any indemnity
obligations of either party pursuant to the provisions of this Agreement or
otherwise expressly stated in this Agreement to survive termination.
ARTICLE III.
REVIEW OF PROPERTY
     Section 3.1 Right of Inspection. During the period beginning as of the
Effective Date and ending at 5:00 p.m. (local time at the Property) on March 5,
2009 (the “Contingency Period”), Buyer shall have the right to make a physical
inspection of the Property at its own cost and expense, including an inspection
of the environmental condition thereof pursuant to the terms and conditions of
this Agreement. During the Contingency Period, Seller shall make available, and
Buyer shall have the right to examine, at Seller’s office all documents and
files

Page 5



--------------------------------------------------------------------------------



 



concerning the Property in Seller’s possession (the “Property Documents”),
including copies of any feasibility study and survey, the most recent tax bills
for the Property and all information related to the tentative map, final
engineering, architecture, cost to complete budgets, landscape plans,
improvement plans, environmental documentation and permits and the Reconveyance
Agreement (as defined in Section 4.8 below), but excluding Seller’s partnership
or corporate records, internal memoranda, financial projections, accounting and
similar proprietary, confidential or privileged information. Except as otherwise
expressly provided in this Agreement, Seller makes no representation or warranty
concerning the Property of any nature, including but not limited to
representations and warranties of correctness, accuracy, completeness or fitness
for any purpose. Buyer is an experienced real estate developer and is
well-qualified to independently evaluate the Property and independently conduct
the reviews conducted by Buyer. Except as otherwise expressly provided in this
Agreement, Buyer is assuming all risks arising out of the use of or reliance on
Buyer’s examination of the Property.
     Any on-site inspections of the Property shall occur only (i) at reasonable
times agreed upon by Seller and Buyer after at least one (1) business day’s
prior written notice to Seller; (ii) in a manner that will not unreasonably
interfere with the use of the Property by Seller; and (iii) after delivery of
evidence satisfactory to Seller that adequate public liability and other
insurance respecting such work has been obtained by Buyer naming as additional
insureds Seller and any other person or entity designated by Seller as having an
insurable interest in the Property. Seller may have a representative present
during any such inspections. If Buyer desires to do any invasive testing on the
Property, Buyer shall do so only after notifying Seller and obtaining Seller’s
prior written consent thereto, which consent may be subject to any terms and
conditions imposed by Seller in its sole discretion. Buyer shall keep the
Property free and clear of any liens arising out of Buyer’s entry onto or
inspection of the Property. Immediately following any entry upon the Property,
Buyer shall restore the Property to the condition which existed prior to such
entry. Buyer will immediately furnish to Seller copies of any reports received
by Buyer relating to any inspection of the Property, without representation or
warranty of any kind (express, implied or otherwise) as to the content and
accuracy thereof, and at no charge to Seller.
     Section 3.2 Indemnification. Buyer agrees to protect, indemnify, defend and
hold Seller harmless from and against any claim for liabilities, losses, costs,
expenses (including reasonable attorneys’ fees), damages or injuries arising out
of or resulting from the inspection of the Property by Buyer or its agents or
consultants, and notwithstanding anything to the contrary in this Agreement,
such obligation to protect, indemnify, defend and hold harmless Seller shall
survive the Closing or any termination of this Agreement.
     Section 3.3 Right of Termination. If for any reason whatsoever Buyer
determines that the Property or any aspect thereof is unsuitable for Buyer’s
acquisition, Buyer shall have the right to terminate this Agreement by giving
written notice thereof to Seller prior to the expiration of the Contingency
Period, and if Buyer gives such notice of termination prior to the expiration of
the Contingency Period, then this Agreement shall terminate in accordance with
the provisions of Section 2.3 above. Unless Buyer gives Seller a written notice
of approval of the condition of the Property or a waiver of its objections prior
to the expiration of the Contingency Period, then Buyer shall be deemed to have
elected not to proceed with the purchase and this Agreement shall terminate in
accordance with the provisions of Section 2.3 above.

Page 6



--------------------------------------------------------------------------------



 



ARTICLE IV.
CLOSING
     Section 4.1 Time and Place. The closing of the transaction contemplated
hereby (the “Closing”) shall be held at the offices of Escrow Holder at the
address set forth under Section 14.4 below (“Notices”) on March 20, 2009. The
date upon which the Closing occurs is referred to herein as the “Closing Date”.
At least one (1) business day prior to the Closing Date, the Purchase Price and
all documents shall be deposited with the Escrow Holder, and Seller and Buyer
shall perform the obligations set forth in, respectively, Section 4.2 and
Section 4.3 below, the performance of which obligations shall be concurrent
conditions. At the Closing, Escrow Holder shall record the Grant Deed. If the
Closing Date does not occur within seven (7) days of the schedule Closing Date
of March 20, 2009 due to any matter other than a default by Buyer under this
Agreement, Buyer shall have the right by written notice to Seller and to Escrow
Holder to terminate this Agreement and Buyer’s purchase of the Property.
     Section 4.2 Seller’s Obligations At or Prior to Closing. At least one
(1) business day prior to the Closing Date, Seller shall deliver to Escrow
Holder:
          (a) a duly executed and notarized grant deed (the “Deed”) in the form
attached hereto as Exhibit D;
          (b) a duly executed assignment and assumption agreement (the
“Assignment of Contracts”) in the form attached hereto as Exhibit E;
          (c) a duly executed bill of sale (the “Bill of Sale”) in the form
attached hereto as Exhibit F;
          (d) such evidence as the Title Company may reasonably require as to
the authority of the person or persons executing documents on behalf of Seller
          (e) a duly executed counterpart of the Replacement ROFR (as defined in
Section 11.2 below);
          (f) FIRPTA and CALFIRPTA certificates in the form attached hereto as
Exhibits G-1 and G-2 duly executed by Seller;
          (g) such affidavits as may be customarily and reasonably required by
the Title Company;
          (h) an executed closing statement reasonably acceptable to Seller; and
          (i) such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement.
     Section 4.3 Buyer’s Obligations at or Prior to Closing. At least one
(1) business day prior to the Closing Date, Buyer shall deliver to Escrow
Holder:

Page 7



--------------------------------------------------------------------------------



 



          (a) the full amount of the Purchase Price less the Deposit;
          (b) a duly executed Assignment of Contracts;
          (c) such evidence as the Title Company may reasonably require as to
the authority of the person or persons executing documents on behalf of Buyer;
          (d) such affidavits, as may be customarily and reasonably required by
the Title Company;
          (e) an executed closing statement reasonably acceptable to Buyer; and
          (f) such additional documents as shall be reasonably required to
consummate the transaction contemplated by this Agreement.
     Section 4.4 Credits and Pro-rations.
          (a) All income and expenses of the Property shall be apportioned as of
12:01 a.m., on the day of Closing as if Buyer were vested with title to the
Property during the entire day upon which Closing occurs. Such prorated items
include without limitation the following:
               (i) taxes and assessments levied against the Property;
               (ii) utility charges respecting the Property for which Seller is
liable, if any, such charges to be apportioned at Closing on the basis of the
most recent meter reading occurring prior to Closing (dated not more than
fifteen (15) days prior to Closing) or, if unmetered, on the basis of a current
bill for each such utility; and
               (iii) operating expenses with respect to irrigation and common
area landscaping pertaining to the Property.
          (b) Notwithstanding anything contained in Section 4.4(a) above, any
taxes paid at or prior to Closing shall be prorated based upon the amounts
actually paid. Buyer shall pay all supplemental taxes resulting from the change
in ownership and reassessment occurring as of the Closing Date. Further, the
parties acknowledge that Seller has paid the second installment of real property
taxes for the 2008-2009 fiscal tax year for Tract No. 30266-02 and is entitled
to a refund from the County of Riverside with respect to a portion thereof.
Buyer agrees that the rights to such property tax refund are the sole and
exclusive property of Seller and Buyer waives all rights thereto; further, if
Buyer receives any refund from the County of Riverside applicable to the
applicable to Tract No. 30266-02 relating to the second installment of 2008-2009
fiscal year real property taxes, Buyer shall immediately turn over such payments
to Seller as the true owner thereof. The foregoing covenant of Buyer shall
survive the Close of Escrow and recording of the Grant Deed.
          (c) Any revenue or expense amount which cannot be ascertained with
certainty as of Closing shall be prorated on the basis of the parties’
reasonable estimates of such amount, and such agreed upon estimates shall be
final and binding.

Page 8



--------------------------------------------------------------------------------



 



          (d) The provisions of this Section 4.4 shall survive Closing.
     Section 4.5 Transaction Taxes and Closing Costs.
          (a) Seller and Buyer shall execute such returns, questionnaires and
other documents as shall be required with regard to all applicable real property
transaction taxes imposed by applicable federal, state or local law or
ordinance;
          (b) Seller shall pay the fees of any counsel representing Seller in
connection with this transaction. Seller shall also pay the following costs and
expenses:
               (i) one-half (1/2) of the escrow fee, if any, which may be
charged by the Escrow Holder or Title Company;
               (ii) the premium for the CLTA Standard Coverage Owner’s Policy of
Title Insurance in the amount of the Purchase Price to be issued to Buyer by the
Title Company at Closing; and
               (iii) any documentary transfer tax or similar tax which becomes
payable by reason of the transfer of the Property.
          (c) Buyer shall pay the fees of any counsel representing Buyer in
connection with this transaction. Buyer shall also pay the following costs and
expenses:
               (i) one-half (1/2) of the escrow fee, if any, which may be
charged by the Escrow Holder or Title Company;
               (ii) the fees for recording the Deed; and
               (iii) the additional premium for the ALTA Extended Owner’s Policy
of Title Insurance to be issued to Buyer by the Title Company at Closing, and
the fee for all endorsements thereto, to the extent that those costs exceed the
cost of a CLTA Standard Coverage Owner’s Policy.
          (d) All costs and expenses incident to this transaction and the
Closing hereof, and not specifically described above, shall be paid by the party
incurring same; and
          (e) The provisions of this Section 4.5 shall survive the Closing.
     Section 4.6 Conditions Precedent to Obligation of Buyer. The obligation of
Buyer to consummate the transaction hereunder shall be subject to the
fulfillment on or before the date of Closing of all of the following conditions,
any or all of which may be waived by Buyer in its sole discretion:
          (a) Seller shall have delivered to Buyer or Escrow Holder all of the
items required to be delivered by Seller to Buyer or Escrow Holder pursuant to
the terms of this Agreement, including but not limited to, those provided for in
Section 4.2 hereof;

Page 9



--------------------------------------------------------------------------------



 



          (b) All of the representations and warranties of Seller contained in
this Agreement shall be true and correct in all material respects as of the date
of Closing; and
          (c) Seller shall have performed and observed in all material respects,
all covenants and agreements of this Agreement to be performed and observed by
Seller as of the date of Closing.
     Section 4.7 Conditions Precedent to Obligation of Seller. The obligation of
Seller to consummate the transaction hereunder shall be subject to the
fulfillment on or before the date of Closing of all of the following conditions,
any or all of which may be waived by Seller in its sole discretion:
          (a) Seller shall have received (or Escrow Holder shall have received
and be irrevocably committed to deliver to Seller as of Closing), the Purchase
Price as adjusted as provided herein, and payable in the manner provided for in
this Agreement;
          (b) Buyer shall have delivered to Seller or Escrow Holder all of the
items required to be delivered by Buyer to Seller or Escrow Holder pursuant to
the terms of this Agreement, including but not limited to, those provided for in
Section 4.3 hereof;
          (c) All of the representations and warranties of Buyer contained in
this Agreement shall be true and correct in all material respects as of the date
of Closing; and
          (d) Buyer shall have performed and observed, in all material respects,
all covenants and agreements of this Agreement to be performed and observed by
Buyer as of the date of Closing.
     Section 4.8 Amended and Restated Reconveyance Parcels Improvement
Agreement. In addition to other agreements that may be included within the
Assignment of Contracts, Buyer acknowledges that it will be assuming, as of
Closing, all of the obligations of Seller pursuant to that certain Amended and
Restated Reconveyance Parcels Improvement Agreement dated as of November 15,
2007, as supplemented by that certain Letter Agreement dated December 31, 2008
(collectively, the “Reconveyance Agreement”). Buyer acknowledges receipt of a
copy of the Reconveyance Agreement. Among other items, Buyer acknowledges that
the Reconveyance Agreement imposes significant obligations on Seller (which will
be assumed by Buyer as of the Closing) in connection with the construction of
improvements, whether located within the Property or off-site. Without limiting
any other provision contained in this Agreement, effective as of the Closing,
Buyer shall indemnify, defend, protect and hold Seller harmless from any and all
claims, costs, liabilities, obligations and expenses in connection with the
Reconveyance Agreement, and Buyer shall assume all of Seller’s obligations
thereunder.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Section 5.1 Representations and Warranties of Seller.

Page 10



--------------------------------------------------------------------------------



 



          (a) Organization and Authority. Seller hereby represents and warrants
to Buyer as of the Effective Date that (a) Seller has been duly organized, is
validly existing under the laws of the State of Delaware, and is qualified to do
business in the State of California; (b) Seller has the full right and authority
to enter into this Agreement, to transfer the Property and to consummate or
cause to be consummated the transaction contemplated by this Agreement; and
(c) the person signing this Agreement on behalf of Seller is authorized to do
so.
          (b) Condemnation. Seller has received no written notice of any
condemnation proceedings relating to the Property, and is not aware of any
contemplated condemnation proceeding by any government agency.
          (c) Authorization. This Agreement has been, and on the Closing Date,
all documents to be executed by Seller hereunder will have been, duly
authorized, executed and delivered by Seller, and constitute and will constitute
the valid and binding obligations of Seller enforceable against it in accordance
with their respective terms.
          (d) Requisite Action. All requisite action (corporate, partnership or
otherwise) has been taken by Seller in connection with the entering into of this
Agreement, the execution and delivery of the instruments referenced herein, and
the consummation of the transaction contemplated hereby.
          (e) No Conflict. The execution and delivery of this Agreement by
Seller, the execution and delivery of every other document and instrument
delivered pursuant hereto by or on behalf of Seller, and the consummation of the
transactions contemplated hereby do not and will not (A) constitute or result in
the breach of or default under any oral or written agreement to which Seller is
a party; (B) constitute or result in a violation of any order, decree, or
injunction with respect to which Seller is bound; (C) cause or entitle any party
to have a right to accelerate or declare a default under any oral or written
agreement to which Buyer is a party (other than the due-on-sale acceleration
right of Pulte under the Performance Trust Deed, if not waived by Pulte on or
before the Closing); and/or (D) violate any provision of any municipal, state or
federal law, statutory or otherwise, to which Buyer is subject.
          (f) Authority. The individuals executing this Agreement and the
instruments referenced herein on behalf of Seller have the legal power, right
and actual authority to bind Seller to the terms and conditions hereof and
thereof.
          (g) Pending Transactions, Suits or Proceedings. Seller has not been
served with, and to Seller’s actual knowledge there is no, litigation or
arbitration pending or threatened, before any court of administrative agency
against Seller’s performance hereunder.
          (h) Knowledge. The term “Knowledge” as used in this Section 5.1 means
the present actual knowledge of William A. Shopoff and Timothy McSunas with no
duty to inquire or investigate. Mr. Shopoff and Mr. McSunas are referred to
herein merely to define the Knowledge of Seller. Accordingly, Mr. Shopoff and
Mr. McSunas shall incur no personal liability whatsoever in connection with the
foregoing representations and warranties or any other obligation of Seller
hereunder, and Buyer shall not name such individuals personally in any action or
complaint brought in connection with this Agreement or the Property.

Page 11



--------------------------------------------------------------------------------



 



     Section 5.2 Survival of Seller’s Representations and Warranties. The
representations and warranties of Seller set forth in Section 5.1 hereof shall
survive Closing for a period of six (6) months. No claim for a breach of any
representation or warranty of Seller shall be actionable or payable if the
breach in question results from or is based on a condition, state of facts or
other matter which was known to Buyer prior to Closing, if Buyer elects to
consummate the transactions described herein with such knowledge.
     Section 5.3 Representations, Warranties and Covenants of Buyer.
          (a) Organization and Authority. Buyer hereby represents and warrants
to Seller as of the Effective Date that (a) Buyer has been duly organized, is
validly existing in the State of California, (b) Buyer has the full right and
authority to enter into this Agreement and to consummate or cause to be
consummated the transaction contemplated by this Agreement, and (c) the person
signing this Agreement on behalf of Buyer is authorized to do so.
          (b) Authorization. This Agreement has been, and on the Closing Date,
all documents to be executed by Buyer hereunder will have been, duly authorized,
executed and delivered by Buyer, and constitute and will constitute the valid
and binding obligations of Buyer enforceable against it in accordance with their
respective terms.
          (c) Requisite Action. All requisite action (corporate, partnership or
otherwise) has been taken by Buyer in connection with the entering into of this
Agreement, the execution and delivery of the instruments referenced herein, and
the consummation of the transaction contemplated hereby.
          (d) Authority. The individuals executing this Agreement and the
instruments referenced herein on behalf of Buyer have the legal power, right and
actual authority to bind Buyer to the terms and conditions hereof and thereof.
          (e) No Conflict. The execution and delivery of this Agreement by
Buyer, the execution and delivery of every other document and instrument
delivered pursuant hereto by or on behalf of Buyer, and the consummation of the
transactions contemplated hereby do not and will not (A) constitute or result in
the breach of or default under any oral or written agreement to which Buyer is a
party; (B) constitute or result in a violation of any order, decree, or
injunction with respect to which Buyer is bound; (C) cause or entitle any party
to have a right to accelerate or declare a default under any oral or written
agreement to which Buyer is a party; and/or (D) violate any provision of any
municipal, state or federal law, statutory or otherwise, to which Buyer is
subject.
          (f) Pending Transactions, Suits or Proceedings. Buyer has not been
served with, and to Buyer’s actual knowledge there is no, litigation or
arbitration pending or threatened, before any court of administrative agency
against Buyer’s performance hereunder.
          (g) Knowledge. The term “Knowledge” as used in this Section 5.3 means
the present actual knowledge of Robert Love with no duty to inquire or
investigate. Mr. Love is referred to herein merely to define the Knowledge of
Buyer. Accordingly, Mr. Love shall incur no personal liability whatsoever in
connection with the foregoing representations and warranties

Page 12



--------------------------------------------------------------------------------



 



or any other obligation of Buyer hereunder, and Seller shall not name such
individual personally in any action or complaint brought in connection with this
Agreement or the Property.
     Section 5.4 Survival of Buyer’s Representations and Warranties. The
representations and warranties of Buyer set forth in Section 5.3 hereof shall
survive Closing for a period of six (6) months. No claim for a breach of any
representation or warranty of Buyer shall be actionable or payable if the breach
in question results from or is based on a condition, state of facts or other
matter which was known to Seller prior to Closing, if Seller elects to
consummate the transactions described herein with such knowledge.
ARTICLE VI.
COVENANTS OF SELLER
          Seller hereby covenants with Buyer as follows:
     Section 6.1 Operation of Property. From the Effective Date hereof until the
Closing or earlier termination of this Agreement, Seller shall use reasonable
efforts to maintain the Property in a manner generally consistent with the
manner in which Seller has maintained the Property prior to the date hereof.
     Seller shall have no duty to (a) construct any additional improvements,
whether public or private or whether on or off the Real Property; (b) satisfy
any condition of approval of any nature with respect to the Property whether on
or off the Real Property; (c) other than the payment of prorated taxes as of the
close of Escrow, pay any fee of any nature with respect to the Property; or
(d) obtain any further subdivision maps, consents, permits, entitlements,
easements, rights of way, certificates, rights and agreements required from the
City or County or any other governmental and quasi-governmental entities and
private sources to develop, improve and market the Property and the houses
constructed or to be constructed thereon whether before or after the Close of
Escrow.
ARTICLE VII.
DEFAULT
     Section 7.1 Default by Buyer. If the sale of the Property as contemplated
hereunder is not consummated due to Buyer’s default hereunder, Seller shall be
entitled, as its sole remedy for Buyer’s failure to close Escrow (but not with
respect to other defaults by Buyer under this Agreement), to terminate this
Agreement and receive liquidated damages pursuant to Section 1.6 hereof.
     Section 7.2 Default by Seller. IF THE SALE OF THE PROPERTY AS CONTEMPLATED
HEREUNDER IS NOT CONSUMMATED DUE TO SELLER’S DEFAULT HEREUNDER, BUYER SHALL BE
ENTITLED, AS ITS SOLE AND EXCLUSIVE REMEDY, TO EITHER (A) RECEIVE THE RETURN OF
THE DEPOSIT AND ALL INTEREST ACCRUED THEREON, WHICH RETURN SHALL OPERATE TO

Page 13



--------------------------------------------------------------------------------



 



TERMINATE THIS AGREEMENT AND RELEASE SELLER FROM ANY AND ALL LIABILITY
HEREUNDER, AND RECEIVE REIMBURSEMENT FOR THE ACTUAL THIRD PARTY OUT-OF-POCKET
COSTS INCURRED BY BUYER IN CONNECTION WITH ITS DILIGENCE RELATING TO THE
PROPERTY, OR (B) SEEK SPECFIC PERFORMANCE (INCLUDING, WITHOUT LIMITATION, ANY
RIGHTS THAT BUYER MAY HAVE UNDER THE PROVISIONS OF CALIFORNIA CIVIL CODE
SECTIONS 1680 AND 3389) TO COMPEL SELLER TO CONVEY THE PROPERTY OR TO PURSUE
OTHER EQUITABLE REMEDIES AGAINST SELLER; PROVIDED THAT ANY ACTION BY BUYER FOR
SPECIFIC PERFORMANCE MUST BE COMMENCED, IF AT ALL, WITHIN SIXTY (60) DAYS OF THE
DATE BUYER BECOMES AWARE OF SELLER’S DEFAULT, THE FAILURE OF WHICH SHALL
CONSTITUTE A WAIVER BY BUYER OF SUCH RIGHT AND REMEDY. IF BUYER SHALL NOT HAVE
COMMENCED AN ACTION FOR SPECIFIC PERFORMANCE WITHIN THE AFOREMENTIONED TIME
PERIOD BUYER’S SOLE REMEDY FOR SUCH DEFAULT SHALL BE TO TERMINATE THIS AGREEMENT
IN ACCORDANCE WITH CLAUSE (A) ABOVE. FURTHER, IF ESCROW FAILS TO CLOSE DUE TO
SELLER’S DEFAULT UNDER THIS AGREEMENT, BUYER SHALL HAVE NO RIGHT TO SEEK LOST
PROFITS OR CONSEQUENTIAL DAMAGES OR INDIRECT DAMAGES OR PUNITIVE DAMAGES OF ANY
SUM. EXCEPT FOR THOSE REMEDIES EXPRESSLY SET FORTH HEREIN IN THE CASE WHERE
ESCROW FAILS TO CLOSE AS A RESULT OF SELLER’S DEFAULT UNDER THIS AGREEMENT,
BUYER HEREBY WAIVES AND RELINQUISHES ALL OTHER CLAIMS AND RIGHTS FOR DAMAGES,
INCLUDING BUT NOT LIMITED TO LOST PROFITS AND ALL OTHER CONSEQUENTIAL DAMAGES
AND INDIRECT DAMAGES AND PUNITIVE DAMAGES ARISING BY REASON OF SELLER’S DEFAULT.

          Buyer’s Initials /s/ KML     Seller’s Initial’s /s/ TM  

ARTICLE VIII.
CONDEMNATION
     Section 8.1 Risk of Loss. In the event of loss or damage to the Property or
any portion thereof which is not “Major” (as hereinafter defined), this
Agreement shall remain in full force and effect provided that Seller shall, at
Seller’s option, either (a) perform any necessary repairs, or (b) assign to
Buyer all of Seller’s right, title and interest in and to any claims and
proceeds Seller may have with respect to any casualty insurance policies or
condemnation awards relating to the premises in question. If Seller elects to
perform repairs upon the Property, Seller shall use reasonable efforts to
complete such repairs promptly, and the date of Closing shall be extended for a
reasonable time to allow for the completion of such repairs. If Seller elects to
assign a casualty claim to Buyer, the Purchase Price shall not be reduced. Upon
Closing, full risk of loss with respect to the Property shall pass to Buyer.
     Section 8.2 Major Damage. Seller shall promptly notify Buyer of the
occurrence of any “Major” loss or damage, which notice shall state the cost of
repair or restoration thereof as opined by a qualified expert in accordance with
Section 8.3 below. Buyer shall have the right, exercisable by giving written
notice to Seller within five (5) days after receipt of Seller’s written notice,
to terminate this Agreement in which event the provisions of Section 2.3 above
shall

Page 14



--------------------------------------------------------------------------------



 



apply; provided, however, if Buyer fails to provide any notice within said five
(5) day notice, such failure shall be deemed Buyer’s election to terminate this
Agreement. If Buyer does not elect to terminate this Agreement within said five
(5) day period, then Buyer shall be deemed to have elected to proceed with
Closing. In that event Seller shall at Seller’s option either (a) perform any
necessary repairs, or (b) cause the Closing to occur promptly and assign to
Buyer through Escrow all of Seller’s right, title and interest in and to any
claims and proceeds Seller may have with respect to any casualty insurance
policies or condemnation awards relating to the premises in question. If Seller
elects to perform repairs upon the Property, Seller shall use reasonable efforts
to complete such repairs promptly, and the date of Closing shall be extended for
a reasonable time in order to allow for the completion of such repairs. If
Seller elects to assign a casualty claim to Buyer, the Purchase Price shall not
be reduced. Upon Closing, full risk of loss with respect to the Property shall
pass to Buyer.
     Section 8.3 Definition of “Major” Loss or Damage. For purposes of
Section 8.1 and Section 8.2, “Major” loss or damage refers to the following:
(a) loss or damage to the Land hereof such that the cost of repairing or
restoring the premises in question to substantially the same condition which
existed prior to the event of damage would be, in the opinion of a qualified
expert selected by Seller and reasonably approved by Buyer, equal to or greater
than Two Hundred Fifty Thousand Dollars ($250,000.00), and (b) any loss due to a
condemnation which permanently and materially impairs the proposed use of the
Property. If Buyer does not give written notice to Seller of Buyer’s reasons for
disapproving a qualified expert within three (3) business days after receipt of
notice of the proposed qualified expert, then Buyer shall be deemed to have
approved the qualified expert selected by Seller.
ARTICLE IX.
BROKERAGE COMMISSIONS
          With respect to the transaction contemplated by this Agreement, if the
Closing occurs, (i) pursuant to separate agreement, Seller shall be responsible
for the payment of a real estate brokerage commission through Escrow to The
Jager Company (Bill Jager) (“Seller’s Broker”), Seller’s Broker having
represented itself to Seller as a California licensed real estate broker, and
(i) Buyer shall pay a real estate brokerage commission to CastleLyons
Corporation (“Buyer’s Broker”), Buyer’s Broker having represented itself to
Buyer as a licensed California real estate broker. Seller shall not be
responsible for the payment of the real estate brokerage commission to Buyer’s
Broker, and Buyer shall not be responsible for the payment of a real estate
brokerage to Seller’s Broker, and each of Buyer and Seller will protect,
indemnify, defend and hold the other party free and harmless from and against
any and all loss, liability, cost, damage and expense (including reasonable
attorneys’ fees) in connection therewith. Further, if any person other than
Seller’s Broker or Buyer’s Broker makes a claim for brokerage commissions or
finder’s fees related to the sale of the Property by Seller to Buyer, and such
claim is made by, through or on account of any acts or alleged acts of said
party or its representatives, said party will protect, indemnify, defend and
hold the other party free and harmless from and against any and all loss,
liability, cost, damage and expense (including reasonable attorneys’ fees) in
connection therewith. The provisions of this paragraph shall survive Closing or
any termination of this Agreement.

Page 15



--------------------------------------------------------------------------------



 



ARTICLE X.
DISCLAIMERS AND WAIVERS
     Section 10.1 Indemnification.
          (a) Buyer hereby indemnifies and agrees to defend and hold harmless
(a) Seller, (b) the affiliates of Seller, and (c) all the officers, directors,
agents, shareholders, consultants, and employees of Seller and its affiliates,
and all their successors and assigns (collectively, the “Seller Parties”) of and
from any and all claim, demand, assertion, action, suit, proceeding
(collectively, the “Claims”) and from all loss, liability, expense (including
reasonable attorneys fees, court costs, reasonable costs of investigation and
expert witnesses), damages (including without limitation consequential damages),
delays and costs of delay, or obligations (collectively, the “Damages”) arising
out of Buyer’s activities on the Property during Buyer’s ownership of the
Property.
          (b) Seller hereby indemnifies and agrees to defend and hold harmless
(a) Buyer, (b) the affiliates of Buyer, and (c) all the officers, directors,
agents, shareholders, consultants, and employees of Buyer and its affiliates,
and all their successors and assigns (collectively, the “Buyer Parties”) of and
from any and all claim, demand, assertion, action, suit, proceeding
(collectively, the “Claims”) and from all loss, liability, expense (including
reasonable attorneys fees, court costs, reasonable costs of investigation and
expert witnesses), damages (including without limitation consequential damages),
delays and costs of delay, or obligations (collectively, the “Damages”) arising
out of Seller’s activities on the Property during Seller’s ownership of the
Property.
     Section 10.2 No Reliance on Documents. Except as expressly stated herein,
Seller makes no representation or warranty as to the truth, accuracy or
completeness of any materials, data or information delivered by Seller or its
brokers or agents to Buyer in connection with the transaction contemplated
hereby. All materials, data and information delivered by Seller to Buyer in
connection with the transaction contemplated hereby are provided to Buyer as a
convenience only and any reliance on or use of such materials, data or
information by Buyer shall be at the sole risk of Buyer, except as otherwise
expressly stated herein. Neither Seller, nor any affiliate of Seller, nor the
person or entity which prepared any report or reports delivered by Seller to
Buyer shall have any liability to Buyer for any inaccuracy in or omission from
any such reports.
     Section 10.3 AS IS SALE; DISCLAIMERS. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS
AS TO HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
          UPON CLOSING, SELLER SHALL SELL AND CONVEY TO BUYER AND BUYER SHALL
ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT
EXPRESSLY PROVIDED OTHERWISE IN THIS

Page 16



--------------------------------------------------------------------------------



 



AGREEMENT. BUYER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE
FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR RELATING THERETO
(INCLUDING SPECIFICALLY, WITHOUT LIMITATION, OFFERING PACKAGES DISTRIBUTED WITH
RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLER, THE MANAGERS OF THE
PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO
REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR
IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT. BUYER ACKNOWLEDGES
THAT THE PURCHASE PRICE REFLECTS AND TAKES INTO ACCOUNT THAT THE PROPERTY IS
BEING SOLD “AS IS.”
          BUYER REPRESENTS AND COVENANTS TO SELLER THAT BUYER HAS CONDUCTED, OR
WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING
BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS BUYER
DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE
PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH
RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY,
AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON
BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN
SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET
FORTH IN THIS AGREEMENT. UPON CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S
INVESTIGATIONS, AND BUYER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) OF ANY
AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE ASSERTED
OR ALLEGED AGAINST SELLER (AND SELLER’S OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR
PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE
LAWS AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTY, EXCEPT AS EXPRESSLY SET FORTH OTHERWISE IN THIS
AGREEMENT. FURTHERMORE, BUYER ACKNOWLEDGES THAT SELLER PURCHASED THE PROPERTY ON
DECEMBER 31, 2008 AND LACKS COMPREHENSIVE KNOWLEDGE OF THE PROPERTY AND ITS
CONDITION.
          IN CONNECTION THEREWITH, BUYER EXPRESSLY WAIVES ALL RIGHTS UNDER
CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES THAT:

Page 17



--------------------------------------------------------------------------------



 



          “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
          BUYER, BEING AWARE OF THIS CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS IT MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

         
Buyer Initials:
  /s/ KML
 
   

     Section 10.4 Survival of Disclaimers. The provisions of this Article X
shall survive Closing or any termination of this Agreement.
ARTICLE XI.
EXONERATION OF SUBDIVISION BONDS; PULTE RIGHT OF FIRST REFUSAL
     Section 11.1 Exoneration of Bonds. Pulte Home Corporation, a Michigan
Corporation (“Pulte”), has executed subdivision improvement agreements
(collectively, the “SIAs”) and posted those bonds listed on Exhibit I attached
hereto securing the SIAs (collectively, the “Bonds”) in connection with the
recordation of Tract Map Nos. 30266-01 and 30266-02. In connection with Seller’s
purchase of the Property from Pulte, Seller agreed to (i) assume sole
responsibility for all obligations of Pulte pursuant to the SIAs and the Bonds,
(ii) cause new SIAs and replacement bonds to be delivered to the applicable
parties listed on Exhibit I on or before June 30, 2009, (iii) cause Pulte to be
released from liability under the SIAs, (iv) cause the Bonds to be fully
exonerated, and (v) indemnify, defend and hold Pulte harmless from and against
any loss, liability or claim arising out of, or relating to the DIAs or the
Bonds, including but not limited to attorneys fees and bond premiums
(collectively, the “Bond Exoneration Obligations”). Seller also discloses to
Buyer that Seller’s Bond Exoneration Obligations are secured by that certain
Deed of Trust recorded in the Official Records of Riverside County on
December 31, 2008 as Instrument No. 2008-682812 (the “Performance Trust Deed”).
Buyer agrees that the Performance Trust Deed is a Permitted Exception under this
Agreement and agrees to take title to the Property subject to the Performance
Trust Deed. Further, effective upon the Close of Escrow, Buyer hereby agrees to
(i) fully assume the Bond Exoneration Obligations of Seller in favor of Pulte,
and (ii) indemnify Seller from and against any and all liability which Seller
may incur if Buyer fails to timely complete in a satisfactory manner the Bond
Exoneration Obligations.
     Section 11.2 Pulte Right of First Refusal. Seller discloses, and Buyer
acknowledges, that Seller has granted Pulte right of first refusal to purchase
from Seller any of the multi-family or single-family residence portions of the
Property pursuant to that certain Agreement for Right of First Refusal recorded
in the Official Records of Riverside County on December 31, 2008 as Instrument
No. 2008-682813 (the “ROFR”). If Pulte elects to exercise the ROFR then Seller
shall have the right by written notice to Buyer and to Escrow Holder to
terminate this

Page 18



--------------------------------------------------------------------------------



 



Agreement, in which event the Initial (or full) Deposit shall be returned to
Buyer and this Agreement shall terminate.
     If Pulte does not exercise its ROFR with respect to the intended sale of
the Property by Seller to Buyer pursuant to this Agreement, and Buyer elects to
proceed with the purchase of the Property at the end of the Contingency Period,
and Pulte agrees to allow Buyer until June 30, 2009 to complete performance of
the Bond Exoneration Obligations, then Buyer agrees to execute and deposit into
Escrow prior to Closing a replacement Agreement of Right of First Refusal (the
“Replacement ROFR”), substantially in the form attached hereto as Exhibit H, and
to permit the Replacement ROFR to be recorded at Closing.
ARTICLE XII.
[NOT USED]
ARTICLE XIII.
DEPOSITS AND REFUNDS
     Section 13.1 Refund of Deposits. Pulte has made certain deposits with
utility companies in connection with the obtaining of utility services. Buyer
recognizes that Pulte shall be entitled to all refunds received from the utility
companies in connection with such deposits. In addition, pursuant to
Section 14.8 of that certain Purchase Agreement and Escrow Instructions by and
between Barratt American Incorporated (“Barratt”) and Pulte, Barratt is
obligated to pay to Pulte Six Hundred Twenty-Five Thousand Dollars ($625,000.00)
in the event that a certain park site is not purchased by a specified
communities facilities district within a specified time frame. Such park site
was not purchased by such communities facilities district within the specified
time frame, and, as a result, Barratt is obligated to make such payment to
Pulte. Pulte shall be entitled to receipt of such payment from Barratt. In the
event that any such refunds are paid to Buyer or Barratt pays any such amount to
Buyer, Buyer shall remit the amount of such payment to Pulte within ten
(10) days of receipt of the same.
ARTICLE XIV.
MISCELLANEOUS
          14.1 Buyer and its representatives shall hold in confidence all data
and information obtained with respect to Seller or its business or the Property,
whether obtained before or after the execution and delivery of this Agreement,
and shall not disclose the same to others; provided, however, that Buyer may
disclose (a) prior to the Closing, to the employees, lenders, consultants,
accountants and attorneys of Buyer, any such data and information, if such
persons agree to treat such data and information confidentially, (b) on and
after the Closing, to the public, the fact that Buyer has acquired the Property
and the Purchase Price paid therefore, and (c) at any time, to governmental
officials or third parties (including the public, respecting

Page 19



--------------------------------------------------------------------------------



 



information contained in public reports), any such data and information as may
be required to comply with Buyer’s reporting requirements under law. If this
Agreement is terminated or Buyer fails to perform hereunder, Buyer shall
promptly return to Seller any statements, documents, schedules, exhibits or
other written information obtained from Seller in connection with this Agreement
or the transaction contemplated herein, and Buyer shall deliver to Seller copies
of any reports received by Buyer relating to any inspection of the Property in
accordance with Section 1.3. With respect to any provision of this Agreement
which refers to the termination of this Agreement and the return of the Deposit
to Buyer, such Deposit shall not be returned to Buyer unless and until Buyer has
fulfilled its obligation to return to Seller, and to deliver to Seller, the
materials described in the preceding sentence. In the event of a breach or
threatened breach by Buyer or its agents or representatives of this
Section 14.1, Seller shall be entitled to an injunction restraining Buyer or its
agents or representatives from disclosing, in whole or in part, such
confidential information. Nothing herein shall be construed as prohibiting
Seller from pursuing any other available remedy at law or in equity for such
breach or threatened breach. The provisions of this Section 14.1 shall survive
Closing or any termination of this Agreement.
          14.2 Prior to and after the Closing, any release to the public of
information with respect to the sale contemplated herein or any matters set
forth in this Agreement will be made only in the form approved by Buyer and
Seller. The provisions of this Section 14.2 shall survive the Closing or any
termination of this Agreement.
          14.3 Subject to the provisions of this Section 14.3, the terms and
provisions of this Agreement are to apply to and bind the permitted successors
and assigns of the parties hereto. Buyer may not assign its rights under this
Agreement without first obtaining Seller’s written approval, which approval may
be given or withheld in Seller’s sole discretion; provided, however, that Buyer
shall have the right to assign all (but not less than all) of its rights and
interest under this Agreement to an entity which is not less than 50% owned,
directly or indirectly, by the principal(s) of Buyer, provided that written
notice of said assignment shall be delivered to Seller and to Escrow Holder not
later than five (5) business days prior to the initially scheduled Closing Date.
For purposes of the immediately preceding sentence, the term “control” and
similar terms shall mean the ownership of greater than fifty percent (50%) of
the voting and economic interests of the applicable entity. If Buyer desires to
assign its rights hereunder, (a) Buyer shall send Seller written notice of its
request at least five (5) business days prior to Closing, which request shall
include the legal name and structure of the proposed assignee, as well as any
other information that Seller may reasonably request, (b) the assignee shall
execute and deliver to Seller an assignment and assumption of this Agreement in
form and substance reasonably satisfactory to Seller, and (c) in no event shall
any assignment of this Agreement release or discharge Buyer from any liability
or obligation hereunder. Any transfer, directly or indirectly, of any stock,
partnership interest or other ownership interest in Buyer shall constitute an
assignment of this Agreement.
          14.4 Any notice pursuant to this Agreement shall be given in writing
by (a) personal delivery, (b) reputable overnight delivery service with proof of
delivery, (c) United States Mail, postage prepaid, registered or certified mail,
return receipt requested, or (d) legible facsimile transmission, sent to the
intended addressee at the address set forth below, or to such other address or
to the attention of such other person as the addressee shall have designated by
written notice sent in accordance herewith. Any notice so given shall be deemed
to have been

Page 20



--------------------------------------------------------------------------------



 



given upon receipt or refusal to accept delivery, or, in the case of facsimile
transmission, as of the date of the facsimile transmission provided that an
original of such facsimile is also sent to the intended addressee by means
described in clauses (a), (b) or (c) above. Unless changed in accordance with
the preceding sentence, the addresses for notices given pursuant to this
Agreement shall be as follows:

     
If to Buyer:
  Khalda Development, Inc.
 
  22861 Tindaya
 
  Mission Viejo, California 92692
 
  Attention: Kathleen M. Love
 
  Telephone No. 951/757-0594
 
  Facsimile No. 949/830-8787
 
   
If to Seller:
  c/o Shopoff Advisors, L.P.
 
  8951 Research Drive
 
  Irvine, California 92618
 
  Attention: Tim McSunas
 
  Telephone: 949/874-7348
 
  Facsimile: 949/417-1399
 
   
If to Escrow Holder:
  First American Title Insurance Company
 
  5 First American Way
 
  Santa Ana, California 92707
 
  Attention: Jeanne Gould, Escrow Officer
 
  Telephone No.: 714/250-5381
 
  Facsimile No.: 714/913-6372

          14.5 This Agreement cannot be changed orally, and no executory
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such executory agreement is in writing and is signed by the
parties against whom enforcement of any waiver, change, modification or
discharge is sought.
          14.6 This Agreement, including the exhibits and schedules hereto,
contains the entire agreement between the parties hereto pertaining to the
subject matter hereof and fully supersedes all prior written or oral agreements
and understandings between the parties pertaining to such subject matter.
          14.7 Each party agrees that it will execute and deliver such other
documents and take such other action, whether prior or subsequent to Closing, as
may be reasonably requested by the other party to consummate the transaction
contemplated by this Agreement. The provisions of this Section 14.7 shall
survive Closing.
          14.8 This Agreement may be executed in counterparts, all such executed
counterparts shall constitute the same agreement, and the signature of any party
to any counterpart shall be deemed a signature to, and may be appended to, any
other counterpart.

Page 21



--------------------------------------------------------------------------------



 



          14.9 In order to expedite the transaction contemplated herein,
telecopied signatures may be used in place of original signatures on this
Agreement or any document delivered pursuant hereto. Seller and Buyer intend to
be bound by the signatures on the telecopied document, are aware that the other
party will rely on the telecopied signatures, and hereby waive any defenses to
the enforcement of the terms of this Agreement based on the form of signature.
          14.10 If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect; provided that the
invalidity or unenforceability of such provision does not materially adversely
affect the benefits accruing to any party hereunder.
          14.11 This Agreement shall be governed by and construed in accordance
with the laws of the State in California. Buyer and Seller agree that the
provisions of this Section 14.11 shall survive the Closing or any termination of
this Agreement.
          14.12 The provisions of this Agreement and of the documents to be
executed and delivered at Closing are and will be for the benefit of Seller and
Buyer only and are not for the benefit of any third party; and, accordingly, no
third party shall have the right to enforce the provisions of this Agreement or
of the documents to be executed and delivered at Closing.
          14.13 The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.
          14.14 The parties acknowledge that the parties and their counsel have
reviewed and revised this Agreement and that the normal rule of construction to
take effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.
          14.15 This Agreement may not be recorded by any party hereto without
the prior written consent of the other party hereto. The provisions of this
Section 14.15 shall survive the Closing or any termination of this Agreement.
          14.16 All exhibits attached to this Agreement are incorporated herein
by reference.
          14.17 If the date on which any performance required hereunder is other
than a business day, then such performance shall be required as of the next
following business day.
          14.18 If either party hereto fails to perform any of its obligations
under this Agreement or if any dispute arises between the parties hereto
concerning the meaning or interpretation of any provision of this Agreement,
then the defaulting party or the party not prevailing in such dispute, as the
case may be, shall pay any and all costs and expenses incurred by the other
party in enforcing or establishing its rights hereunder, including, without
limitation, court costs and reasonable attorneys’ fees and disbursements. Any
such attorneys’ fees and other expenses incurred by either party in enforcing a
judgment in its favor under this Agreement shall be recoverable separately from
and in addition to any other amount included in such judgment,

Page 22



--------------------------------------------------------------------------------



 



and such attorneys’ fees obligation is intended to be severable from the other
provisions of this Agreement and to survive and not be merged into any such
judgment.
          14.19 ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE BREACH, TERMINATION, ENFORCEMENT, INTERPRETATION OR
VALIDITY HEREOF, INCLUDING THE DETERMINATION OF THE SCOPE OR APPLICABILITY OF
THIS AGREEMENT TO ARBITRATE, SHALL BE DETERMINED BY ARBITRATION IN RIVERSIDE
COUNTY, CALIFORNIA, BEFORE THREE ARBITRATORS. THE ARBITRATION SHALL BE
ADMINISTERED BY JAMS PURSUANT TO ITS COMPREHENSIVE ARBITRATION RULES AND
PROCEDURES. JUDGMENT ON THE AWARD MAY BE ENTERED IN ANY COURT HAVING
JURISDICTION. THIS CLAUSE SHALL NOT PRECLUDE PARTIES FROM SEEKING PROVISIONAL
REMEDIES IN AID OF ARBITRATION FROM A COURT OF APPROPRIATE JURISDICTION. THE
ARBITRATORS MAY, IN THE AWARD, ALLOCATE ALL OR PART OF THE COSTS OF THE
ARBITRATION, INCLUDING THE FEES OF THE ARBITRATORS AND THE REASONABLE ATTORNEYS’
FEES OF THE PREVAILING PARTY.
NOTICE: BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUT OF THE MATTERS INCLUDED IN THE “ARBITRATION OF DISPUTES” PROVISION
DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING
UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY
TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL RIGHTS
TO DISCOVERY AND APPEAL, UNLESS SUCH RIGHTS ARE SPECIFICALLY INCLUDED IN THE
“ARBITRATION OF DISPUTES” PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY BE COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY. WE HAVE READ AND UNDERSTAND THE FOREGOING
AND AGREE TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS INCLUDED IN THE
“ARBITRATION OF DISPUTES” PROVISION TO NEUTRAL ARBITRATION.

             
/s/ KML
 
Buyer
      /s/ TM
 
Seller    

          14.20 Buyer and Seller agree to structure the transactions
contemplated in this Agreement to preserve and protect Seller’s ability to
conduct a tax deferred exchange under Section 1031 of the Internal Revenue Code
of 1986, as amended (the “Code”) and to limit Seller’s exposure to capital gains
taxes. Notwithstanding Section 14.3, if Seller desires to sell the Property in
connection with such a tax-deferred exchange, Seller may assign its rights under
this Agreement to a “qualified exchange intermediary” within the meaning of said
Section 1031. In such case, Buyer shall sign such documents, and otherwise
reasonably cooperate, as may be reasonably necessary to complete the
tax-deferred exchange, including delivering or receiving the Deed or all or a
portion of the Purchase Price to or from a third party, provided that such

Page 23



--------------------------------------------------------------------------------



 



cooperation shall not increase the obligations or potential liability of Buyer
under this Agreement or delay the Closing Date or other time frames set forth in
this Agreement.
          14.21. Time is of the essence of each and every provision of this
Agreement.
          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the Effective Date.

            SELLER:

SPT-SWRC, LLC, a Delaware limited liability company
      By:   Shopoff Partners, L.P., a Delaware limited partnership, Managing
Member   

            By:   Shopoff General Partner, LLC, a Delaware         limited
liability company, General Partner   

            By:   Shopoff Properties Trust, Inc., a         Maryland
corporation, Managing Member   

            By:   /s/ Tim McSunas         Tim McSunas,        Sr. VP —
Acquisitions   

BUYER:

            KHALDA DEVELOPMENT, INC. a California corporation
      By:   /s/ Kathleen M. Love         Name:   Kathleen M. Love        
Title:   Secretary   

Page 24



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGMENT
          Escrow Holder executes this Agreement below for the purpose of
acknowledging that it agrees to be bound by the provisions hereof.

            ESCROW HOLDER:

FIRST AMERICAN TITLE INSURANCE
COMPANY
      By:   /s/ Jeanne Gould         Jeanne Gould, Senior Escrow Officer   

Page 25



--------------------------------------------------------------------------------



 



EXHIBITS

         
A
  —   DESCRIPTION OF LAND
B
  —   ASSIGNED AGREEMENTS
C
  —   ESCROW HOLDER’S GENERAL PROVISIONS
D
  —   [NOT USED]
E
  —   FORM OF ASSIGNMENT OF CONTRACTS
F
  —   FORM OF BILL OF SALE
G
  —   FORM OF FIRPTA AND CALFIRPTA CERTIFICATES
H
  —   AMENDMENT TO ROFR
I
  —   LIST OF BONDS AND SIAS

1



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF LAND
PARCEL A:
LOTS 1 THROUGH 59, INCLUSIVE AND LOTS 61 AND 62 OF AMENDED TRACT NO. 30266-1, IN
THE COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 431
PAGES 19 THROUGH 26, INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY.
APN: 461-270-001 THROUGH 461-270-025; 461-271-001 THROUGH 009; 461-272-001
THROUGH 008; 461-273-001 THROUGH 018, 461-160-045
PARCEL B:
PARCEL 1 OF AMENDED PARCEL MAP NO. 13711, IN THE COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, AS PER MAP MAP RECORDED IN BOOK 114 PAGE 35 OF PARCEL MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPTING THEREFROM, PARCEL 4110-6 AS SHOWN ON RECORD OF SURVEY RECORDED JULY
23, 1983 IN BOOK 70, PAGES 26 THROUGH 33 OF RECORDS OF SURVEY, RECORDS OF
RIVERSIDE COUNTY, CALIFORNIA.
ALSO EXCEPTING THEREFROM, ANY PORTION LYING WITHIN AMENDED TRACT NO. 30266-1, IN
THE COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 431
PAGES 19 THROUGH 26, INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY.
APN: 461-160-029
PARCEL C:
LOTS 11 AND 12 OF TRACT NO. 30266-2, IN THE COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, AS PER MAP RECORDED IN BOOK 431 PAGES 82 THROUGH 88, INCLUSIVE OF
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
APN: 461-160-034 AND 461-160-036 AND 461-160-041

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
LIST OF ASSIGNED AGREEMENTS

              VENDOR   AGREEMENT         NAME   DATE   PURPOSE   TERM
Board of Supervisors of Riverside County
  11/26/2006   Storm water Management/BMP Facilities Agreement   Until HOA
formation
for management
 
           
County of Riverside
      Cultural Resources Treatment and Tribal Monitoring Agreement    
 
           
County of Riverside
  3/24/2005   Erosion Control Landscape Improvement Agreement (TR30266-01 BGR
040588)    
 
           
Riverside County Flood Control and Conversation District
  1/31/2007   Tract 30266-01 Flood Control Facilities Agreement    
 
           
Southern California Edison
  1/20/2006   Residential Application for Design by SCE    
 
           
The Gas Company
  11/17/2005   Gas Installation Bid    
 
           
Verizon Communications
  10/24/2006   Buried Communication Agreement Tract 30266-01    
 
           
Southern California Edison
  TBD   Tract 30266-02 Flood Control Facilities Agreement    
 
           
County of Riverside
  TBD   Erosion Control Landscape Improvement Agreement (TR30266-02    
 
           
Riverside County Flood Control and Conservation District
  TBD   Tract 30266-02 Flood Control Facilities Agreement    

Additional agreements (if any) to be agreed upon and attached prior to
expiration of Contingency Period.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
ESCROW HOLDER’S GENERAL PROVISIONS

1.   All funds received in this escrow shall be deposited in a separate escrow
fund account or accounts of First American Title Insurance Company (for the
benefit of the parties hereto) with a State or National Bank qualified to do
business in the State of California, such that each account shall be fully
insured at all times by the Federal Deposit Insurance Corporation, to the
maximum extent permitted by law. All disbursements shall be made by wire
transfer of funds to the account of the applicable party to whom such
disbursements are owed as directed by such party.   2.   You are authorized to
prepare, obtain, record and deliver the necessary instruments to carry out the
terms and conditions of this escrow and to order to be issued at Closing the
policy of title insurance as called for in these instructions. Closing shall
mean the date instruments are recorded.   3.   All adjustments and pro-rations
shall be made on the basis of a 30-day month.   4.   Subject to the provisions
of Section 12 below, you are not to be held accountable or liable for the
sufficiency or correctness as to form, manner of execution, or validity of any
instrument deposited in this escrow, nor as to the identity, authority or rights
of any person executing the same. Your duties hereunder shall be limited to the
proper handling of such money and the proper safekeeping of such instruments, or
other documents received by you as escrow holder, and for the disposition of
same in accordance with the written instructions accepted by you in this escrow.
The foregoing shall not be deemed or construed to relieve you of any liability
resulting from your gross negligence or willful misconduct.   5.   You shall
have no responsibility of notifying me or any of the parties to this escrow of
any sale, resale, loan, exchange or other transaction involving any property
herein described or of any profit realized by any person, firm or corporation in
connection therewith, regardless of the fact that such transaction(s) may be
handled by you in this escrow or in another escrow.   6.   No notice, demand or
change of instruction shall be of any effect in this escrow unless given in
writing by all parties affected thereby and except as otherwise specifically
provided in the Agreement to which these General Provisions are attached. In the
event a demand for the funds on deposit in this escrow is made, not concurred in
by all parties hereto, the escrow holder, regardless of who made demand
therefor, may elect to do any of the following:

  i.   Withhold and stop all further proceeding in, and performance of, this
escrow pending a resolution of any conflict by and between the parties hereto;
or

C-1



--------------------------------------------------------------------------------



 



  ii.   File a suit in interpleader and obtain an order from the court allowing
escrow holder to deposit all funds and documents in court and have no further
liability hereunder, except for its own negligent or willful misconduct or any
breach by escrow holder of any obligations in this Agreement.

7.   If the conditions of this escrow have not been complied with at the time
herein provided, you are nevertheless to complete the same as soon as the
conditions (except as to time) have been complied with, unless Buyer has made
written demand upon you for the return of money and instruments deposited by
Buyer.   8.   All parties hereto agree, jointly and severally, to pay on demand,
as well as to indemnify and hold you harmless from and against all costs,
damages, judgments, attorney’s fees, expenses, obligations and liabilities of
any kind or nature which, in good faith, you may incur or sustain in connection
with this escrow, whether arising before or subsequent to the close of this
escrow, except to the extent caused by the negligence or willful misconduct of
the escrow holder.   9.   Unless the Agreement otherwise provides or unless
otherwise instructed by either Buyer or Seller, you are authorized to furnish
copies of these instructions, any supplements or amendments thereto, notices of
cancellation and closing statements to the attorneys, real estate broker(s) and
lender(s) named in this escrow.   10.   Any funds abandoned or remaining
unclaimed, after good faith efforts have been made by the escrow holder to
return same to the party(ies) entitled thereto, shall be assessed a holding fee
of $50.00 annually. Following any statutory period, any amounts thereafter
remaining unclaimed may escheat to the State in which escrow holder is located.
  11.   All documents, closing statements, and balances due the parties to this
escrow are to be mailed by ordinary mail to said parties at the addresses shown
opposite their signatures, unless otherwise instructed.   12.   Notwithstanding
the foregoing, if escrow holder is also acting as Title Company under this
Agreement, nothing set forth in these General Escrow Provisions shall limit any
liability set forth in the Title Policy provided in the Agreement.   13.   For
purposes of complying with Internal Revenue Code § 6045(e), as amended effective
January 1, 1991, escrow holder is hereby designated as the “person responsible
for closing the transaction” and also as the “reporting person,” for purposes of
filing any information returns with the Internal Revenue Service concerning this
transaction, as required by law.

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF DEED

     
WHEN RECORDED MAIL TO:
   
MAIL TAX STATEMENTS TO


   
 
   
 
   
 
   
 
   
 
   

 
(Space Above This Line For Recorder’s Use Only)
GRANT DEED
          FOR VALUE RECEIVED, SPT-SWRC, a Delaware limited liability company
hereby grants to, all of its right, title and interest in and to that certain
real property situated in the County of Riverside, State of California,
described on Exhibit A attached hereto and by this reference incorporated
herein.
          SAID PROPERTY IS CONVEYED SUBJECT TO all liens, encumbrances,
easements, covenants, conditions and restrictions of record.
          IN WITNESS WHEREOF, the undersigned has executed this Grant Deed dated
as of March ___, 2009.
SPT-SWRC, LLC, a Delaware limited liability company

          By:  Shopoff Partners, L.P., a Delaware limited partnership  Managing
Member     By:  Shopoff General Partner, LLC, a Delaware limited liability
company, General Partner       By:  Shopoff Properties Trust, Inc., a Maryland
corporation, Managing Member       By:   

 
William A. Shopoff,
President and CEO
   

D-1



--------------------------------------------------------------------------------



 



         

EXHIBIT A
LEGAL DESCRIPTION
PARCEL A:
LOTS 1 THROUGH 59, INCLUSIVE AND LOTS 61 AND 62 OF AMENDED TRACT NO. 30266-1, IN
THE COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 431
PAGES 19 THROUGH 26, INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY.
APN: 461-270-001 THROUGH 461-270-025; 461-271-001 THROUGH 009; 461-272-001
THROUGH 008; 461-273-001 THROUGH 018, 461-160-045
PARCEL B:
PARCEL 1 OF AMENDED PARCEL MAP NO. 13711, IN THE COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, AS PER MAP MAP RECORDED IN BOOK 114 PAGE 35 OF PARCEL MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPTING THEREFROM, PARCEL 4110-6 AS SHOWN ON RECORD OF SURVEY RECORDED JULY
23, 1983 IN BOOK 70, PAGES 26 THROUGH 33 OF RECORDS OF SURVEY, RECORDS OF
RIVERSIDE COUNTY, CALIFORNIA.
ALSO EXCEPTING THEREFROM, ANY PORTION LYING WITHIN AMENDED TRACT NO. 30266-1, IN
THE COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 431
PAGES 19 THROUGH 26, INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY.
APN: 461-160-029
PARCEL C:
LOTS 11 AND 12 OF TRACT NO. 30266-2, IN THE COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, AS PER MAP RECORDED IN BOOK 431 PAGES 82 THROUGH 88, INCLUSIVE OF
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
APN: 461-160-034 AND 461-160-036 AND 461-160-041

E-1



--------------------------------------------------------------------------------



 



State of California )
County of Orange )
On March ___, 2009 before me, ____________, a Notary Public in and for said
County and State, personally appeared WILLIAM A. SHOPOFF, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature __________________________ (Seal)

E-2



--------------------------------------------------------------------------------



 



SEPARATE STATEMENT OF
DOCUMENTARY TRANSFER TAX

     
County
  Recorder
Riverside County
   

Dear Sir:
          In accordance with California Revenue and Taxation Code Section 11932,
it is requested that this Statement of Documentary Transfer Tax due not be
recorded with the attached deed, but be affixed to the deed after recordation
and before return as directed on the deed.
          The deed names SPT-SWRC, LLC, a Delaware limited liability company,
and ____________, a ____________, as Grantee. The land and improvements being
transferred are located in the County of Riverside, State of California.
          The amount of the documentary transfer tax due on the attached deed is
Five Thousand Five Hundred Dollars ($5,500.00), computed on the full value of
the property described.
Very truly yours,

            SPT-SWRC, LLC, a Delaware limited liability company
      By:   Shopoff Partners,  L.P., a Delaware limited partnership, Managing
Member
      By:   Shopoff General Partner, LLC, a Delaware limited liability company,
General Partner
      By:   Shopoff Properties Trust, Inc., a
Maryland corporation, Managing Member
        By:  
 
William A. Shopoff,
President and CEO
   

E-3



--------------------------------------------------------------------------------



 



         

EXHIBIT E
FORM OF ASSIGNMENT OF CONTRACTS
ASSIGNMENT AND ASSUMPTION AGREEMENT
          THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is entered
into as of the ___ day of March, 2009 (the “Effective Date”) by and among
SPT-SWRC, LLC, a Delaware limited liability company (“Assignor”) and _________,
a _________(“Assignee”).
RECITALS
          A. Assignor is the owner of certain real property located in Riverside
County, California described on Exhibit A attached hereto (the “Property”).
          B. Assignor has entered into those certain contracts relating to the
Property listed on Exhibit B attached hereto (the “Contracts”).
          C. Assignor has agreed to convey the Property to Assignee, and
Assignee has agreed to receive the Property from Assignor.
          D. In connection with the transfer of the Property, Assignor has
agreed to assign, and Assignee has agreed to assume, all rights and obligations
of Assignor under the Contracts, subject to the terms and conditions of this
Agreement.
AGREEMENT
          NOW THEREFORE, in consideration of the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficient of which is hereby acknowledged, the parties hereto agree as follows:
          1. Assignment. Assignor hereby assigns to Assignee all of Assignor’s
right, title and interest under the Contracts.
          2. Assumption. Assignee hereby assumes and agrees to perform all of
Assignor’s obligations under the Contracts from and after the Effective Date.
          3. Indemnifications. Assignee agrees to indemnify, protect, defend and
hold Assignor harmless from and against any and all liabilities, losses, costs,
damages and expenses (including reasonable attorneys’ fees) directly or
indirectly arising out of or related to any breach or default in Assignee’s
obligations hereunder.
          4. Counterparts. This Agreement may be executed in two or more
counterparts each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.

E-4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

            ASSIGNOR:

SPT-SWRC, LLC, a Delaware limited liability company
      By:   Shopoff Partners, L.P., a Delaware limited partnership, Managing
Member        By:   Shopoff General Partner, LLC, a Delaware limited
liability company, General Partner         By:   Shopoff Properties Trust, Inc.,
a Maryland corporation, Managing Member
      By:  
 
William A. Shopoff,
President and CEO
        ASSIGNEE:


_____________________________ a _____________________________
      By:           Name:           Title:      

E-5



--------------------------------------------------------------------------------



 



         

EXHIBIT A
LEGAL DESCRIPTION
PARCEL A:
LOTS 1 THROUGH 59, INCLUSIVE AND LOTS 61 AND 62 OF AMENDED TRACT NO. 30266-1, IN
THE COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 431
PAGES 19 THROUGH 26, INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY.
APN: 461-270-001 THROUGH 461-270-025; 461-271-001 THROUGH 009; 461-272-001
THROUGH 008; 461-273-001 THROUGH 018, 461-160-045
PARCEL B:
PARCEL 1 OF AMENDED PARCEL MAP NO. 13711, IN THE COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, AS PER MAP MAP RECORDED IN BOOK 114 PAGE 35 OF PARCEL MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPTING THEREFROM, PARCEL 4110-6 AS SHOWN ON RECORD OF SURVEY RECORDED JULY
23, 1983 IN BOOK 70, PAGES 26 THROUGH 33 OF RECORDS OF SURVEY, RECORDS OF
RIVERSIDE COUNTY, CALIFORNIA.
ALSO EXCEPTING THEREFROM, ANY PORTION LYING WITHIN AMENDED TRACT NO. 30266-1, IN
THE COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 431
PAGES 19 THROUGH 26, INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY.
APN: 461-160-029
PARCEL C:
LOTS 11 AND 12 OF TRACT NO. 30266-2, IN THE COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, AS PER MAP RECORDED IN BOOK 431 PAGES 82 THROUGH 88, INCLUSIVE OF
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
APN: 461-160-034 AND 461-160-036 AND 461-160-041

E-6



--------------------------------------------------------------------------------



 



EXHIBIT B
LIST OF CONTRACTS
[TO BE PROVIDED]

E-7



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF BILL OF SALE
          FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, SPT-SWRC, LLC, a Delaware limited liability company
(“Seller”), does hereby sell and convey to                     , a
                     (“Buyer”), any and all of Seller’s right, title and
interest in and to (a) all existing permits, licenses, approvals, entitlements
and authorizations issued by any governmental authority in connection with the
land described on Exhibit A attached hereto and hereby made a part hereof or the
improvements located thereon and (b) and prepaid credits, deposits and prepaid
fees with respect to such land except as otherwise expressly provided in
Article XIII of that certain Purchase and Sale Agreement and Joint Escrow
Instructions made as of January      , 2009 between Seller and Buyer.
          The assignment contained herein is made “as is, where is”, without any
representation or warranty whatsoever on behalf of Seller.
          TO HAVE AND TO HOLD all of said personal property unto Buyer, its
successors and assigns, to its own use forever.
          IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the
___ day of March, 2009.

            SELLER:

SPT-SWRC, LLC, a Delaware limited liability company
      By:   Shopoff Partners, L.P., a Delaware         limited partnership,
Managing Member                    By:   Shopoff General Partner, LLC, a
Delaware         limited liability company, General Partner                   
By:   Shopoff Properties Trust, Inc.,         a Maryland corporation, Managing
Member                    By:           William A. Shopoff,        President and
CEO   

F-1



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION
PARCEL A:
LOTS 1 THROUGH 59, INCLUSIVE AND LOTS 61 AND 62 OF AMENDED TRACT NO. 30266-1, IN
THE COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 431
PAGES 19 THROUGH 26, INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY.
APN: 461-270-001 THROUGH 461-270-025; 461-271-001 THROUGH 009; 461-272-001
THROUGH 008; 461-273-001 THROUGH 018, 461-160-045
PARCEL B:
PARCEL 1 OF AMENDED PARCEL MAP NO. 13711, IN THE COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, AS PER MAP MAP RECORDED IN BOOK 114 PAGE 35 OF PARCEL MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPTING THEREFROM, PARCEL 4110-6 AS SHOWN ON RECORD OF SURVEY RECORDED JULY
23, 1983 IN BOOK 70, PAGES 26 THROUGH 33 OF RECORDS OF SURVEY, RECORDS OF
RIVERSIDE COUNTY, CALIFORNIA.
ALSO EXCEPTING THEREFROM, ANY PORTION LYING WITHIN AMENDED TRACT NO. 30266-1, IN
THE COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 431
PAGES 19 THROUGH 26, INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY.
APN: 461-160-029
PARCEL C:
LOTS 11 AND 12 OF TRACT NO. 30266-2, IN THE COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, AS PER MAP RECORDED IN BOOK 431 PAGES 82 THROUGH 88, INCLUSIVE OF
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
APN: 461-160-034 AND 461-160-036 AND 461-160-041

F-2



--------------------------------------------------------------------------------



 



EXHIBIT G-1
FORM OF FIRPTA CERTIFICATE and
CERTIFICATE REGARDING FOREIGN INVESTMENT
IN REAL PROPERTY TAX ACT
(ENTITY TRANSFEROR)
          Section 1445 of the Internal Revenue Code provides that the transferee
of a United States property interest must withhold tax if the transferor is a
foreign person. To inform                     , a                      that
withholding of tax is not required upon the disposition of a United States real
property interest by SPT-SWRC, LLC, a Delaware limited liability company, and
with the knowledge that Buyer will rely upon the following statements, Seller
hereby certifies the following facts to Buyer:

1.   Seller is not a foreign corporation, foreign partnership, foreign trust,
foreign estate or foreign person (as defined in the Internal Revenue Code and
Income Tax Regulations).   2.   Seller’s United States Employer Identification
Number is:                     .   3.   Seller’s office/home address is 8951
Research Drive, Irvine, California 92618.

          Seller understands that this certification may be disclosed to the
Internal Revenue Service by Buyer and that any false statement contained herein
could be punished by fine, imprisonment, or both.
          Under penalty of perjury, the undersigned declare that I/we have
examined this Certificate and, to the best of my/our knowledge and belief, it is
true, correct and complete, and I/we further declare that I/we have authority to
sign this document on behalf of Seller.

          Dated as of March      , 2009  SPT-SWRC, LLC, a Delaware limited
liability company
      By:   Shopoff Partners, L.P., a Delaware         limited partnership,
Managing Member                    By:   Shopoff General Partner, LLC, a
Delaware         limited liability company, General Partner                   
By:   Shopoff Properties Trust, Inc.,         a Maryland corporation, Managing
Member                    By:           William A. Shopoff,        President and
CEO   

G-1



--------------------------------------------------------------------------------



 



         

EXHIBIT G-2
FORM OF CALFIRPTA
[See attached]

G-2



--------------------------------------------------------------------------------



 



(GRAPHIC) [a51911a5175301.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF REPLACMENT ROFR AGREEMENT
AGREEMENT FOR RIGHT OF FIRST REFUSAL

       
RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO:
     
 
     
Pulte Home Corporation
2 Technology Drive
Irvine, CA 92618
Attention: Mr. Sohail Bokhari
             

SPACE ABOVE THIS LINE FOR RECORDER’S USE
AGREEMENT FOR
RIGHT OF FIRST REFUSAL
     THIS AGREEMENT FOR RIGHT OF FIRST REFUSAL (this “Agreement”) is made as of
the date of recordation hereof, by and between PULTE HOME CORPORATION, a
Michigan corporation (“Pulte”), and                      (“Buyer”), with
reference to the facts set forth below.
     In consideration of valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Buyer hereby grants to Pulte a right of first
refusal with respect to the real property described on Exhibit “A” attached
hereto (the “Property”) on the terms and conditions set forth below.
ARTICLE 1
DEFINITIONS AND TERM OF AGREEMENT
     1.1. Defined Terms. Except as the context otherwise requires, all terms
used herein shall have the same meanings as set forth in the Purchase Agreement.
     1.2 Transfer. As used in this Agreement, the term “Transfer” shall mean
(a) any transfer of fifty percent (50%) or more of the voting stock in Buyer
(“Majority Interest”), (b) any transfer, sale, ground lease, or other conveyance
of the Property, whether by agreement for sale or in any other manner (excluding
any transfer merely as security for the performance of an obligation), and
(c) any arrangement between Buyer and a third party whereby such third party has
an interest in or will share in any manner in the profits derived from the sale
of all or any portion of the Property.

L-1



--------------------------------------------------------------------------------



 



     1.3 Proposed Transfer Property. As used herein, the term “Proposed Transfer
Property” shall mean (a) the entire Property if (i) Buyer proposes to Transfer
all of its interest in the Property or (ii) the Transfer of a Majority Interest,
and (b) otherwise, that portion of the Property that Buyer proposes to Transfer.
     1.4 Termination of Right of First Refusal.
     1.4.1 The term of Pulte’s Right of First Refusal shall expire, as to any
Proposed Transfer Property, ten (10) days after Pulte receives a Proposed
Transfer Notice regarding such Proposed Transfer Property (or such earlier date
on which Pulte waives its Right of First Refusal). Notwithstanding the
foregoing, Pulte’s Right of First Refusal shall automatically expire on June 30,
2015.
     1.4.2 In the event the Right of First Refusal expires without Pulte
exercising its Right of First Refusal, Buyer shall be entitled to sell the
Proposed Transfer Property to one or more third parties pursuant to Section 2.4
below.
     1.4.3 In all events, the Right of First Refusal shall not apply to any sale
of an individual lot, improved with a residence, to a member of the home buying
public, and upon the recordation of the first grant deed conveying an individual
lot to a member of the home buying public, this Agreement shall not be
considered an encumbrance against such lot, and neither the purchaser or any
successor shall have any obligations under this Agreement.
     1.5 Termination of Prior Right of First Refusal. Upon the recordation of
this Agreement in the Official Records of Riverside County, that certain
Agreement for Right of First Refusal recorded in the Official Records of
Riverside County on December 31, 2008 as Instrument No. 2008-682813 shall
automatically be deemed terminated and of no further legal force or effect.
ARTICLE 2
GRANT OF RIGHT OF FIRST REFUSAL
     2.1 Grant. During the term of this Agreement, Pulte shall have the right
(the “Right of First Refusal”) to purchase from Buyer the Proposed Transfer
Property subject to and upon the terms and conditions set forth in this
Agreement. Notwithstanding the foregoing or any provisions of this Agreement to
the contrary, Buyer shall have absolute and complete discretion whether to sell
all or any part of the Property to any third party, as well as the sales
price(s) and terms of sale, provided that Buyer complies with the terms of this
Agreement.
     2.2 Proposed Transfer Notice. If Buyer receives any offer made by a third
party that Buyer is willing to accept (a “Proposed Transfer”), then Buyer shall
provide written notice to Pulte (the “Proposed Transfer Notice”) identifying the
following terms of the Proposed Transfer: (i) the names and addresses of the
parties to the Proposed Transfer; (ii) the Proposed Transfer Property; (iii) if
applicable, the voting stock to be transferred (the “Transferred Interest”);
(iv) the consideration to be paid by the proposed transferee (the “Proposed
Transfer Purchase Price”); (v) the amount of earnest money (the “Earnest
Money”); and (vi) the outside closing date for the Proposed Transfer (the
“Outside Closing Date”). A copy of any written offer and any agreement made by
the proposed transferee (or a written summary of its material terms)

 



--------------------------------------------------------------------------------



 



shall be attached to the Proposed Transfer Notice. If the Proposed Transfer is
to be made in exchange for property of the transferee, Buyer shall place a
dollar value on the property to be exchanged and the Proposed Transfer Purchase
Price shall be deemed to be equal to such dollar value, subject to the
provisions of Section 2.5 below. If the Proposed Transfer consists of a transfer
of a Transferred Interest, the Proposed Transfer Purchase Price shall be deemed
to be an amount equal to the dollar value of the consideration to be paid by the
prospective new shareholder (the “New Interest Holder”) for such interest.
     2.3 Time for Exercise of Right of First Refusal. Pulte shall have ten
(10) days following its receipt of the Proposed Transfer Notice to exercise its
Right of First Refusal with respect to the Proposed Transfer Property. Failure
by Pulte to exercise its Right of First Refusal with respect to any particular
Proposed Transfer by Buyer shall in no way extinguish or otherwise limit Pulte’s
rights with respect to any portion of the Property that is not the subject of
such Proposed Transfer.
     2.4 Expiration of Right of First Refusal. Pulte shall respond in writing to
the Proposed Transfer Notice within ten (10) days after it is received by Pulte.
Pulte’s response shall unequivocally and unconditionally state that Pulte shall
exercise its Right of First Refusal to purchase all of the Proposed Transfer
Property under the terms and conditions of the Proposed Transfer Notice (“Notice
of Exercise”) or that Pulte shall not do so. In the event Pulte fails to deliver
a Notice of Exercise unequivocally and unconditionally agreeing to purchase the
Proposed Transfer Property during this ten (10) day period, Pulte shall be
deemed to have waived its Right of First Refusal with respect to the Proposed
Transfer Property under the Proposed Transfer Notice. Failure by Pulte to
exercise its Right of First Refusal with respect to any particular Proposed
Transfer by Buyer shall in no way extinguish or otherwise limit any remaining
rights of Pulte, if any, with respect to any portion of the Property that is not
the subject of such Proposed Transfer. Provided that Pulte does not timely give
Buyer a Notice of Exercise as set forth above, the parties to the Proposed
Transfer (as identified in the Proposed Transfer Notice) may consummate the
Proposed Transfer in Substantial Conformity with the terms and for the
consideration specified in the Proposed Transfer Notice; provided, however, that
as condition precedent to the consummation of such Proposed Transfer, the
Proposed Transfer presented to Pulte is a valid bona fide and binding third
party written offer. Concurrently with the closing of such Proposed Transfer,
Pulte shall execute and deliver a recordable instrument releasing the Right of
First Refusal contained in this Agreement with respect to such Proposed Transfer
Property. As used herein, “Substantial Conformity” means a close of escrow
within thirty (30) days of the Outside Closing Date, at a cash sales price of no
less than ninety-five percent (95%) of the price set forth in the Proposed
Transfer Notice, and on other terms not substantially and materially more
favorable than those set forth in the Proposed Transfer Notice. If the Proposed
Transfer is not consummated, and/or the terms thereof are changed so that the
Proposed Transfer is not in Substantial Conformity with the terms described in
the Proposed Transfer Notice, within the time periods set forth herein, then the
Proposed Transfer Property shall again be subject to Pulte’s Right of First
Refusal (to the extent that Right of First Refusal does not expire or otherwise
terminate, or has not expired or otherwise terminated, pursuant to any other
provision of this Agreement).
     2.5 Appraisal of Exchange Property. If Pulte objects to the dollar value
placed by Buyer on exchange property pursuant to Section 2.2 above during the
ten (10) day period

 



--------------------------------------------------------------------------------



 



provided in Section 2.3 above, the Proposed Transfer Purchase Price shall be
deemed to be equal to the fair market value of such property as established by
an appraisal conducted by an appraiser appointed by Pulte and an appraiser
appointed by Buyer within ten (10) days after Pulte’s appointment of an
appraiser, each of whom shall be a member of the American Institute of Real
Estate Appraisers. If the two (2) appraisals are within ten percent (10%) of
each other, the fair market value of such property will be the average amount of
the two (2) appraisals. Otherwise, the two (2) appraisers shall select a third
appraiser meeting the same requirements, and the fair market value shall be the
average of the two (2) appraisals that are closest to each other. Buyer and
Pulte shall each pay 50% of the cost of the appraisals. The ten (10) day period
provided in Section 2.3 above for Pulte to deliver notice of exercise of its
Right of First Refusal shall be extended until ten (10) days after the
completion of such appraisals.
     2.6 Transfer to Related Entity. Buyer may Transfer Proposed Transfer
Property to an entity controlling, controlled by or under common control with
Buyer (a “Related Entity”), so long as: (i) in the case of a transfer to a
Related Entity, Buyer provides reasonable evidence to Pulte that Buyer has (or
the principals of Buyer have) a material profits interest in the Related Entity,
directly or indirectly; (ii) Buyer submits to Pulte a written statement
describing the material terms of such transfer; and (iii) Buyer and the Related
Entity execute and deliver to Pulte in recordable form an assignment and
assumption agreement in which the Related Entity and/or the transferee agrees to
assume all obligations of Buyer under this Agreement with respect to the
Proposed Transfer Property. Any transfer to a Related Entity and/or the
transferee by Buyer shall in no way extinguish or otherwise limit Pulte’s Right
of First Refusal with respect to any subsequent transfer of the Proposed
Transfer Property by the Related Entity and/or the transferee. For purposes of
this Agreement, the term “control” (or any variant thereof) means the control,
directly or indirectly, of at least thirty-five percent (35%) of the voting or
financial interests in an entity.
     2.7 Exercise of Right of First Refusal. If Pulte exercises its Right of
First Refusal, within ten (10) days after Buyer’s receipt of Pulte’s Notice of
Exercise, an escrow shall be opened at an escrow company selected by Pulte, and
the close of escrow shall occur no later than the later of (a) thirty (30) days
after Pulte delivers the Notice of Exercise or (b) the Outside Closing Date set
forth in the Proposed Transfer Notice. Buyer shall transfer its interest in the
Proposed Transfer Property through said escrow to Pulte or Pulte’s nominee with
similar representations and warranties from Buyer as are contained in the
Purchase Agreement from Pulte. Transfer taxes and recording, escrow and title
charges shall be allocated in the same manner as provided in the Proposed
Transfer Notice. The purchase price to be paid by Pulte for the Proposed
Transfer Property shall be the Proposed Transfer Purchase Price set forth in the
Proposed Transfer Notice.

 



--------------------------------------------------------------------------------



 



ARTICLE 3
ASSIGNMENT OF WARRANTIES; SUBORDINATION
     3.1 Assignment of Warranties and Plans. If any Proposed Transfer Property
is transferred to Pulte or its nominee hereunder, all warranties in which Buyer
may then have an interest relating to work, labor, skill or materials furnished
in connection with the construction of any improvements on such Proposed
Transfer Property shall thereupon be deemed assigned to and the property of
Pulte or its nominee at the closing of such transfer without further act or
consideration. Also at the closing of such transfer, Buyer shall be deemed to
have granted to Pulte or its nominee a non-exclusive right, without any
representation or warranty, to use any and all plans and specifications which
have been prepared by or for Buyer related to improvements on such Proposed
Transfer Property, whether constructed or not, without consideration or expense
to Pulte or its nominee. Buyer agrees, within ten (10) days after receipt by
Buyer of a request by Pulte or its nominee, to execute such documents as Pulte
or its nominee reasonably requests to document the foregoing assignments and to
deliver original copies of such warranties, plans and specifications to Pulte or
its nominee, without any representation or warranty.
     3.2 Subordination to Deed of Trust. Provided that Buyer is not in default
hereunder or under the Purchase Agreement, on written request of Buyer, Pulte
shall execute and deliver, to such unrelated institutional lender(s) as Buyer
may designate in writing, a recordable instrument subordinating the Right of
First Refusal contained in this Agreement to the lien of the mortgage(s) or
deed(s) of trust securing one or more loans from such institution(s), all or
substantially all proceeds of which are to be used to pay costs and fees
associated with the acquisition, development, construction and improvement of
the Property and which does not provide for a prepayment penalty, within ten
(10) business days after receipt by Pulte from Buyer of the following:
          (1) A true and complete copy of the deed(s) of trust covering the
Property to be executed by Buyer or the portion thereof that is securing the
loan, the note(s) secured thereby and all other instruments evidencing or
securing the indebtedness evidenced by said note(s); and
          (2) A copy of a Request for Notice of Default pursuant to
Section 2924b of the California Civil Code prepared for execution and
acknowledgment by Pulte which, when recorded at the expense of Buyer, will
entitle Pulte to the notices prescribed by Section 2924b of the California Civil
Code.
          If the lender or a nominee of the lender acquires the Property or any
portion thereof pursuant to a foreclosure, judicial or non judicial, of any deed
of trust, or through delivery of a deed in lieu of foreclosure, this Agreement
shall automatically terminate with respect to such portion of the Property.

 



--------------------------------------------------------------------------------



 



ARTICLE 4
GENERAL PROVISIONS
     4.1 Notice and Payments. Any notice to be given or other document to be
delivered by any party to the other or others under this Agreement, and any
payments may be delivered in person to an officer of any party, or may be
deposited in the United States mail in the State of California, duly certified
or registered, return receipt requested, with postage prepaid, or by Federal
Express or other similar overnight delivery service and addressed to the party
for whom intended, at the addresses set forth in the Purchase Agreement. Any
notice, consent or approval required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given and
received upon (i) hand delivery, (ii) one (1) business day after being deposited
with Federal Express or another reliable overnight courier service for next day
delivery, (iii) upon facsimile transmission with a hard copy mailed the same day
(except that if the date of such transmission is not a business day, then such
notice shall be deemed to be given on the first business day following such
transmission) or (iv) five (5) business days after being deposited in the United
States mail, registered or certified mail, postage prepaid, return receipt
required.
     4.2 Captions. The captions used herein are for convenience only and are not
a part of this Agreement and do not in any way limit or amplify the terms and
provisions hereof.
     4.3 Governing Law. This Agreement shall be governed by and construed under
the internal laws of the State of California without regard to choice of law
rules. This Agreement shall be deemed made and entered into in Riverside County.
     4.4 Time of the Essence. Time is of the essence of each and every provision
of this Agreement.
     4.5 Successors and Assigns. All of the covenants and conditions of this
Agreement shall inure to the benefit of and shall be binding upon the
successors-in-interest of Pulte and the successors, heirs, representatives and
assigns of Buyer. As used in the foregoing, “successors” includes successors to
the parties’ interest in the Property and successors to all or substantially all
of their assets and successors by merger or consolidation.
     4.6 Joint and Several Liability. If any party consists of more than one
person or entity, the liability of each such person or entity signing this
Agreement shall be joint and several.
     4.7 Construction of Agreement. The Agreement contained herein shall not be
construed in favor of or against either party, but shall be construed as if both
parties prepared this Agreement. Buyer and Pulte acknowledge that they have been
represented, or have had the opportunity to be represented, by counsel of their
own choice. Neither Buyer nor Pulte is relying upon any legal advice from the
other party’s counsel regarding the subject matter thereof. Both parties
acknowledge that they understand the terms and conditions of this Agreement and
the terms and conditions of all other documents and agreements executed in
connection herewith and that they sign the same freely. Neither Buyer nor Pulte
shall deny the enforceability of any provision of this Agreement or any of the
other documents or agreements executed in connection herewith on the basis that
it did not have legal counsel or that it did not understand any such term

 



--------------------------------------------------------------------------------



 



or condition. This Agreement and any ambiguities or uncertainties contained in
this Agreement shall be equally and fairly interpreted for the benefit of and
against all parties to this Agreement and shall further be construed and
interpreted without reference to the identity of the party or parties preparing
this document, it being expressly understood and agreed that the parties hereto
participated equally in the negotiation and preparation of this Agreement or
have had equal opportunity to do so. Accordingly, the parties hereby waive the
legal effect of California Civil Code Section 1654 or any successor and/or
amended statute which in part states that in cases of uncertainty, the language
of the contract should be interpreted most strongly against the party who caused
the uncertainty to exist.
     4.8 Attorneys’ Fees. If any action, arbitration, judicial reference or
other proceeding is instituted between Pulte and Buyer in connection with this
Agreement, the losing party shall pay to the prevailing party a reasonable sum
for attorneys’ and experts’ fees and costs incurred in bringing or defending
such action or proceeding and/or enforcing any judgment granted therein, all of
which shall be deemed to have accrued upon the commencement of such action or
proceeding and shall be paid whether or not such action or proceeding is
prosecuted to final judgment. Any judgment or order entered in such action or
proceeding shall contain a specific provision providing for the recovery of
attorneys’ fees and costs separate form the judgment, incurred in enforcing such
judgment. The prevailing party shall be determined by the trier of fact based
upon an assessment of which party’s major arguments or positions taken in the
proceedings could fairly be said to have prevailed over the other party’s major
arguments or positions on major disputed issues. For the purposes of this
section, attorneys’ fees shall include, without limitation, fees incurred in the
following: (1) post judgment motions; (2) contempt proceedings; (3) garnishment,
levy, and debtor and third party examinations; (4) discovery; (5) any appeals;
and (6) bankruptcy proceedings. This Section is intended to be expressly
severable from the other provisions of this Agreement, is intended to survive
any judgment and is not to be deemed merged into the judgment.
     4.9 Severability. If any phrase, clause, sentence, paragraph, section,
article or other portion of this Agreement becomes or is held to be illegal,
null or void or against public policy, for any reason, the remaining portions of
this Agreement shall not be affected thereby and shall remain in full force and
effect.
     4.10 Gender and Number. In this Agreement (unless the content requires
otherwise), the masculine, feminine and neuter genders and the singular and the
plural include one another.
     4.11 No Partnership or Joint Venture. Buyer or Pulte shall not, by virtue
of this Agreement, in any way or for any reason be deemed to have become a
partner of the other in the conduct of its business or otherwise, or a joint
venturer. In addition, by virtue of this Agreement there shall not be deemed to
have occurred a merger of any joint enterprise between Buyer and Pulte.
     4.12 Default and Remedies.
          4.12.1 PULTE DEFAULT. IF ANY TRANSFER OF PROPOSED TRANSFER PROPERTY IS
NOT CONSUMMATED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT
DUE TO CIRCUMSTANCES OR CONDITIONS

 



--------------------------------------------------------------------------------



 



THAT CONSTITUTE A DEFAULT BY PULTE UNDER THIS AGREEMENT (A “PULTE DEFAULT”), THE
EARNEST MONEY SHALL BE DELIVERED TO Buyer AS FULL LIQUIDATED DAMAGES FOR SUCH
PULTE DEFAULT AND THIS AGREEMENT SHALL BE TERMINATED IN ITS ENTIRETY AND NEITHER
PARTY SHALL HAVE ANY FURTHER RIGHTS, OBLIGATIONS, OR LIABILITIES UNDER THIS
AGREEMENT. PULTE AND Buyer ACKNOWLEDGE THAT IN THE EVENT OF A PULTE DEFAULT,
BUYER’S ACTUAL DAMAGES WOULD BE EXTREMELY DIFFICULT AND IMPRACTICAL TO ASCERTAIN
FOR THE FOLLOWING REASONS, AMONG OTHERS: (I) THE DAMAGES TO WHICH Buyer WOULD BE
ENTITLED IN A COURT OF LAW WOULD BE BASED IN PART ON THE DIFFERENCE BETWEEN THE
ACTUAL VALUE OF THE PROPOSED TRANSFER PROPERTY AT THE TIME SET FOR THE CLOSE OF
ESCROW AND THE PURCHASE PRICE FOR THE PROPOSED TRANSFER PROPERTY AS SET FORTH IN
THE PROPOSED TRANSFER NOTICE; (II) PROOF OF THE AMOUNT OF SUCH DAMAGES WOULD BE
BASED ON OPINIONS OF VALUE OF THE PROPOSED TRANSFER PROPERTY, WHICH CAN VARY IN
SIGNIFICANT AMOUNTS; AND (III) IT IS IMPOSSIBLE TO PREDICT AS OF THE DATE ON
WHICH THIS AGREEMENT IS MADE WHETHER THE VALUE OF THE PROPOSED TRANSFER PROPERTY
WILL INCREASE OR DECREASE AS OF THE DATE SET FOR THE CLOSE OF ESCROW. Buyer AND
PULTE DESIRE TO LIMIT THE AMOUNT OF DAMAGES FOR WHICH PULTE MIGHT BE LIABLE
SHOULD THE ESCROW FAIL TO CLOSE BECAUSE OF PULTE’S BREACH OF THIS AGREEMENT.
Buyer AND PULTE ALSO WISH TO AVOID THE COSTS AND LENGTHY DELAYS WHICH WOULD
RESULT IF Buyer FILED A LAWSUIT TO COLLECT DAMAGES FOR BREACH OF THIS AGREEMENT.
THEREFORE, IF ESCROW FAILS TO CLOSE DUE TO A PULTE DEFAULT, THEN THE PARTIES
AGREE THAT A SUM EQUAL TO THE AMOUNT OF THE EARNEST MONEY (AND THE COMPLETE
TERMINATION OF THIS AGREEMENT) SHALL BE DEEMED TO CONSTITUTE A REASONABLE
ESTIMATE OF BUYER’S DAMAGES CONSISTENT WITH THE PROVISIONS OF SECTION 1671 OF
THE CALIFORNIA CIVIL CODE, AND BUYER’S SOLE AND EXCLUSIVE REMEDY SHALL BE
LIMITED TO SUCH AMOUNT (AND SUCH TERMINATION) AND Buyer SHALL HAVE NO RIGHT TO
AN ACTION FOR SPECIFIC PERFORMANCE OF ANY OF THE PROVISIONS OF THIS AGREEMENT.
IN CONSIDERATION OF THE PAYMENT OF LIQUIDATED DAMAGES, Buyer SHALL BE DEEMED TO
HAVE WAIVED ALL OTHER CLAIMS FOR DAMAGES OR RELIEF AT LAW OR IN EQUITY AS A
RESULT OF PULTE’S FAILURE TO CLOSE THE ESCROW, INCLUDING ANY RIGHTS Buyer MAY
HAVE PURSUANT TO SECTION 1680 OR SECTION 3389 OF THE CALIFORNIA CIVIL CODE
RELATING TO PULTE’S DEFAULT. BY INITIALING THIS PROVISION IN THE SPACES BELOW,
Buyer AND PULTE SPECIFICALLY AFFIRM THEIR RESPECTIVE AGREEMENTS CONTAINED IN
THIS SECTION 4.12.1 AND AGREE THAT SUCH SUM IS A REASONABLE SUM CONSIDERING THE
CIRCUMSTANCES AS THEY EXIST ON THE DATE OF THIS AGREEMENT. IN THE EVENT OF A
PULTE DEFAULT, ACTUAL DAMAGES WILL BE DIFFICULT TO ASCERTAIN, SUCH LIQUIDATED
DAMAGES REPRESENT PULTE’S AND BUYER’S BEST ESTIMATE OF SUCH DAMAGES, AND PULTE
AND Buyer BELIEVE SUCH LIQUIDATED DAMAGES ARE A REASONABLE ESTIMATE OF SUCH
DAMAGES. PULTE AND Buyer EXPRESSLY ACKNOWLEDGE THAT THE FOREGOING LIQUIDATED
DAMAGES ARE INTENDED NOT AS A PENALTY, BUT AS FULL

 



--------------------------------------------------------------------------------



 



LIQUIDATED DAMAGES, IN THE EVENT OF A PULTE DEFAULT AND AS COMPENSATION FOR
BUYER’S TAKING THE PROPERTY OFF THE MARKET DURING THE PERIOD OF PULTE’S RIGHT OF
FIRST REFUSAL. SUCH DELIVERY OF THE EARNEST MONEY AND TERMINATION OF THIS
AGREEMENT SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF Buyer BY REASON OF A PULTE
DEFAULT, AND Buyer HEREBY WAIVES AND RELEASES ANY RIGHT TO SUE PULTE, AND HEREBY
COVENANTS NOT TO SUE PULTE, FOR SPECIFIC PERFORMANCE OF THIS AGREEMENT OR TO
PROVE THAT BUYER’S ACTUAL DAMAGES EXCEED THE EARNEST MONEY WHICH IS HEREIN
PROVIDED Buyer AS FULL LIQUIDATED DAMAGES.

             
INITIALS: Buyer:
 
      PULTE:
 
   

          4.12.2 Buyer Default. If (a) Buyer shall fail to materially keep,
observe, perform, satisfy or comply with any of the terms or provisions required
by Buyer under this Agreement to be kept, observed, performed, satisfied or
complied with by Buyer, or (b) any transfer of Proposed Transfer Property to be
transferred to Pulte pursuant to the terms and provisions of this Agreement is
otherwise not consummated in accordance with the terms and provisions of this
Agreement due to circumstances or conditions that constitute a default by Buyer
under this Agreement (the matters described in the foregoing clauses (a) and
(b) being sometimes collectively called a “Buyer Defaults”), and any such Buyer
Default is not cured within ten (10) days after receipt by Buyer of written
notice thereof from Pulte, then any Earnest Money deposited by Pulte shall be
refunded to Pulte immediately upon request, and Pulte shall have as its
exclusive remedies the right, in its election, to either (i) terminate this
Agreement and pursue Pulte’s rights and claims to damages, provided, however,
that in no event shall Pulte be entitled to recovery of monetary damages in
excess of Five Thousand Dollars ($5,000) for each buildable lot that was (or was
required to be) included in connection with the Proposed Transfer that such
Buyer Default relates to, or (ii) specifically enforce this Agreement; provided
that any action by Pulte for specific performance must be commenced, if at all,
within thirty (30) days of Buyer’s failure to cure such default as provided
above, the failure to timely file such action shall constitute a waiver by Pulte
of any such right and remedy; provided, further, that if the remedy of specific
performance is not available because Buyer has either sold or encumbered the
applicable Proposed Transfer Property in material breach of this Agreement, then
Pulte shall have the right to seek, prove and recover (to the extent proven)
monetary damages from Buyer with no limit on the amount of such damages.
          4.13 Entire Agreement. This Agreement together with the Purchase
Agreement constitute the entire agreement between the parties hereto pertaining
to the subject matter hereof, and all prior and contemporaneous agreements,
representations, negotiations and understandings of the parties hereto, oral or
written, are hereby superseded and merged herein.
          4.14 Authority. Each individual executing this Agreement on behalf of
Buyer represents and warrants that he is duly authorized to execute and deliver,
and has the power to execute and deliver, this Agreement on behalf of Buyer.
          4.15 Counterparts. This Agreement may be executed in counterparts,
each of which, taken together, will constitute one fully executed original.

 



--------------------------------------------------------------------------------



 



     4.16 Waiver. No waiver by Pulte of a breach of any of the terms, covenants
or conditions of this Agreement by Buyer shall be construed or held to be a
waiver of any succeeding or preceding breach of the same or any other term,
covenant or condition herein contained. No waiver of any default by Buyer
hereunder shall be implied from any omissions by Pulte to take any actions on
account of the default if the default persists or is repeated, and no express
waiver shall affect the default other than as specified in the waiver.
     4.17 Dispute Resolution Procedure. All claims, disputes and other matters
in question between the parties arising out of or relating to this Agreement or
the breach or interpretation thereof (collectively, “Disputes”) shall be
resolved pursuant to the terms of Sections 4.18 and 4.19.
     4.18 Notice. Any party with a Dispute will give the other party at least
fifteen (15) days written notice of the claim describing the nature of the claim
and any proposed remedy.
     4.19 Judicial Reference. If the parties cannot resolve the Dispute within
fifteen (15) days after delivery of the notice of the Dispute (the “Commencement
Date”), the Dispute shall be resolved by general judicial reference pursuant to
Code of Civil Procedure Sections 638 and 641 through 645.1, or any successor
statutes thereto, and as modified or as otherwise provided in this Section.
Subject to the limitations set forth in this Section, the general referee shall
have the authority to try all issues, whether of fact or law, and to report a
statement of decision to the court. The referee shall be the only trier of fact
or law in the reference proceeding, and shall have no authority to further refer
any issues of fact or law to any other party, without the mutual consent of all
parties to the judicial reference proceeding.
          (a) Place. The proceedings shall be heard in Riverside County,
California.
          (b) Referee. The referee shall be a retired judge (with JAMS) with
experience in relevant real estate matters. The referee shall not have any
relationship to the parties to the Dispute or interest in the Property. The
parties to the Dispute participating in the judicial reference shall meet to
select the referee within ten (10) days after the Commencement Date. Any dispute
regarding the selection of the referee shall be promptly resolved by the judge
to whom the matter is assigned, or if there is none, to the presiding judge of
the Superior Court of Riverside County who shall select the referee.
          (c) Commencement and Timing of Proceeding. The referee shall commence
the proceeding within thirty (30) days of the Commencement Date.
          (d) Pre-hearing Conferences. The referee may require no more than two
pre-hearing conferences.
          (e) Discovery. As a material inducement to Pulte and Buyer, each agree
that any dispute pre-trial discovery will be reasonable and will be completed
expeditiously. The referee shall hold a discovery conference (a “Discovery
Conference”) with the parties within fifteen (15) days after the referee is
appointed. At the Discovery Conference the parties shall agree upon a joint
discovery plan, which shall be ordered by the referee. If the parties fail to
agree on a joint discovery plan at the Discovery Conference, then the referee
will establish a discovery plan for the case that takes into account the
parties’ mutual intent to have only

 



--------------------------------------------------------------------------------



 



discovery that is reasonable and expeditious. All discovery, including expert
discovery, shall be completed within thirty (30) days thereafter.
          (f) Motions. The referee shall have the power to hear and dispose of
motions, including motions relating to provisional remedies, demurrers, motions
to dismiss, motions for judgment on the pleadings and summary adjudication
motions, in the same manner as a trial court judge, except the referee shall
also have the power to adjudicate summarily issues of fact or law including the
availability of remedies, whether or not the issue adjudicated could dispose of
an entire cause of action or defense. Notwithstanding the foregoing, if prior to
the selection of the referee as provided herein, any provisional remedies are
sought by the parties to the Dispute, such relief may be sought in the Superior
Court of Riverside County.
          (g) Rules of Law. The referee shall apply the laws of the State of
California except as expressly provided herein including the rules of evidence.
          (h) Statement of Decision. The referee’s statement of decision shall
contain findings of fact and conclusions of law to the extent required by law if
the case were tried to a judge. The decision of the referee shall stand as the
decision of the court, and upon filing of the statement of decision with the
clerk of the court, judgment may be entered thereon in the same manner as if the
Dispute had been tried by the court. The parties and the referee shall use all
efforts to cause the proceeding to be concluded and a decision given to the
parties in writing within sixty (60) days after the Commencement Date.
          (i) Post-hearing Motions. The referee shall have the authority to rule
on all post-hearing motions in the same manner as a trial judge.
          (j) Appeals. The decision of the referee shall be subject to appeal
upon in the event the referee commits a gross error of law or exceeds his or her
power.
          (k) Expenses. The fees and costs of the referee in any judicial
reference proceeding hereunder shall be paid by the non-prevailing party
pursuant to Section 4.8.
     4.20 WAIVER OF LEGAL RIGHTS. BY INITIALING IN THE SPACE BELOW, THE PARTIES
ACKNOWLEDGE AND AGREE TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS INCLUDED OR
DESCRIBED IN THIS SECTION DECIDED BY JUDICIAL REFERENCE AS PROVIDED UNDER
CALIFORNIA LAW AND THAT THEY ARE WAIVING ANY RIGHTS THEY MAY POSSESS TO HAVE THE
DISPUTE LITIGATED IN A COURT OR BY JURY TRIAL. THE PARTIES FURTHER ACKNOWLEDGE
AND AGREE THAT THEY ARE WAIVING THEIR JUDICIAL RIGHTS TO DISCOVERY EXCEPT TO THE
EXTENT SUCH RIGHTS ARE SPECIFICALLY INCLUDED IN THIS SECTION. IF EITHER PARTY
REFUSES TO SUBMIT TO JUDICIAL REFERENCE AFTER EXECUTION OF THIS AGREEMENT AND
INITIALING BELOW, SUCH PARTY MAY BE COMPELLED TO PROCEED WITH JUDICIAL REFERENCE
UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. EACH PARTY’S
AGREEMENT TO THIS ARTICLE IS VOLUNTARY. THE PARTIES HAVE READ AND UNDERSTAND THE
FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING OUT OF THE

 



--------------------------------------------------------------------------------



 



MATTERS INCLUDED OR DESCRIBED IN THIS ARTICLE TO JUDICIAL REFERENCE.

             
INITIALS: Buyer:
 
      PULTE:
 
   

     IN WITNESS WHEREOF, the undersigned have executed this instrument as of the
date first above written.

                              PULTE:       Buyer:    
 
                            PULTE HOME CORPORATION,
a Michigan corporation                    
 
                           
By:
              By:                                  
 
  Name:               Name:        
 
                           
 
  Title:               Title:        
 
                           

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PARCEL A:
LOTS 1 THROUGH 59, INCLUSIVE AND LOTS 61 AND 62 OF AMENDED TRACT NO. 30266-1, IN
THE COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 431
PAGES 19 THROUGH 26, INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY.
APN: 461-270-001 THROUGH 461-270-025; 461-271-001 THROUGH 009; 461-272-001
THROUGH 008; 461-273-001 THROUGH 018, 461-160-045
PARCEL B:
PARCEL 1 OF AMENDED PARCEL MAP NO. 13711, IN THE COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, AS PER MAP MAP RECORDED IN BOOK 114 PAGE 35 OF PARCEL MAPS, IN THE
OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
EXCEPTING THEREFROM, PARCEL 4110-6 AS SHOWN ON RECORD OF SURVEY RECORDED JULY
23, 1983 IN BOOK 70, PAGES 26 THROUGH 33 OF RECORDS OF SURVEY, RECORDS OF
RIVERSIDE COUNTY, CALIFORNIA.
ALSO EXCEPTING THEREFROM, ANY PORTION LYING WITHIN AMENDED TRACT NO. 30266-1, IN
THE COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK 431
PAGES 19 THROUGH 26, INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY.
APN: 461-160-029
PARCEL C:
LOTS 11 AND 12 OF TRACT NO. 30266-2, IN THE COUNTY OF RIVERSIDE, STATE OF
CALIFORNIA, AS PER MAP RECORDED IN BOOK 431 PAGES 82 THROUGH 88, INCLUSIVE OF
MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.
APN: 461-160-034 AND 461-160-036 AND 461-160-041

 



--------------------------------------------------------------------------------



 



EXHIBIT I
LIST OF BONDS
30266-1

                                      Faithful     Materials              
Performance     and Labor  
Flood
  $ 130,000     $ 1,876,000     $ 1,003,000  
Streets
  $ 1,746,000                  
Water
          $ 134,000     $ 67,000  
Sewer
          $ 260,000     $ 130,000  
 
                   
Total
          $ 2,270,000     $ 1,200,000  

30266-2

                      Faithful     Materials       Performance     and Labor  
Streets
  $ 850,000     $ 425,000  
Water
  $ 0     $ 0  
Sewer
  $ 57,000     $ 28,500  
 
           
Total
  $ 907,000     $ 453,000  
 
               
Monument Security
          $ 12,800  

MS 4055

                      Faithful     Materials       Performance     and Labor  
Streets
  $ 0     $ 0  
Water
  $ 0     $ 0  
Sewer
  $ 334,500     $ 167,250  
 
           
Total
  $ 334,500     $ 167,250  

 